 



Exhibit 10.1
 
$600,000,000
AMENDED AND RESTATED CREDIT AGREEMENT
among
FAIR ISAAC CORPORATION,
as Borrower,
The Several Lenders from Time to Time Parties Hereto,
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent,
U.S. BANK NATIONAL ASSOCIATION,
as Syndication Agent,
and
BANK OF AMERICA, N.A.,
JPMORGAN CHASE BANK, N.A.,
and
DEUTSCHE BANK AG, NEW YORK BRANCH,
as Documentation Agents
 
Dated as of July 23, 2007
WELLS FARGO BANK, NATIONAL ASSOCIATION
and U.S. BANK NATIONAL ASSOCIATION,
as Joint Lead Arrangers and
Joint Bookrunners

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
SECTION 1. GENERAL
    1    
1.1 Defined Terms
    1  
1.2 Other Definitional Provisions
    18  
1.3 Reference to and Effect on the Existing Credit Agreement and the other Loan
Documents
    18  
 
       
SECTION 2. AMOUNT AND TERMS OF COMMITMENTS
    19  
 
       
2.1 Commitments
    19  
2.2 Procedure for Revolving Loan Borrowing
    19  
2.3 Intentionally Deleted
    20  
2.4 Swingline Commitment
    20  
2.5 Procedure for Swingline Borrowing; Refunding of Swingline Loans
    20  
2.6 Facility Fees, Utilization Fees, Etc.
    22  
2.7 Termination or Reduction of Commitments
    22  
2.8 Optional Prepayments
    22  
2.9 Conversion and Continuation Options
    23  
2.10 Limitations on Eurodollar Tranches
    23  
2.11 Interest Rates and Payment Dates
    24  
2.12 Computation of Interest and Fees
    24  
2.13 Inability to Determine Interest Rate
    24  
2.14 Pro Rata Treatment and Payments; Notes
    25  
2.15 Requirements of Law
    27  
2.16 Taxes
    28  
2.17 Indemnity
    30  
2.18 Change of Lending Office
    30  
2.19 Replacement of Lenders
    30  
 
       
SECTION 3. LETTERS OF CREDIT
    31  
 
       
3.1 L/C Commitment
    31  
3.2 Procedure for Issuance of Letters of Credit
    31  
3.3 Fees and Other Charges
    32  
3.4 L/C Participations
    32  
3.5 Reimbursement Obligation of the Borrower
    33  

 -i-

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page
3.6 Obligations Absolute
    34  
3.7 Letter of Credit Payments
    34  
3.8 Applications
    35  
3.9 Actions of Issuing Lender
    35  
3.10 Borrower’s Indemnification
    35  
3.11 Lenders’ Indemnification
    36  
3.12 Claims Against L/C Issuer
    36  
 
       
SECTION 4. REPRESENTATIONS AND WARRANTIES
    36  
 
       
4.1 Financial Condition
    36  
4.2 No Material Adverse Effect
    37  
4.3 Existence; Compliance with Law
    37  
4.4 Power; Authorization; Enforceable Obligations
    37  
4.5 No Legal Bar
    37  
4.6 Litigation
    37  
4.7 No Default
    38  
4.8 Taxes
    38  
4.9 Federal Regulations
    38  
4.10 ERISA
    38  
4.11 Investment Company Act; Other Regulations
    39  
4.12 Environmental Matters
    39  
4.13 Accuracy of Information, Etc.
    40  
4.14 Regulatory Matters
    40  
4.15 Burdensome Contractual Obligations, Etc.
    40  
4.16 Foreign Assets Control, Etc.
    40  
 
       
SECTION 5. CONDITIONS PRECEDENT
    41    
5.1 Conditions to the Effective Date
    41  
5.2 Conditions to Each Credit Event
    42  
 
       
SECTION 6. AFFIRMATIVE COVENANTS
    43  
 
       
6.1 Financial Statements
    43  
6.2 Certificates; Other Information
    43  

 -ii-

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page
6.3 Payment of Taxes
    44  
6.4 Maintenance of Existence; Compliance
    44  
6.5 Maintenance of Property; Insurance
    44  
6.6 Inspection of Property; Books and Records; Discussions
    44  
6.7 Notices
    45  
6.8 Maintenance of Licenses, Etc.
    45  
6.9 More Favorable Debt Covenants
    45  
6.10 Use of Proceeds
    46  
 
       
SECTION 7. NEGATIVE COVENANTS
    46  
 
       
7.1 Total Leverage Ratio
    46  
7.2 Fixed Charge Coverage Ratio
    46  
7.3 Change in Business
    46  
7.4 Mergers, Acquisitions, Etc.
    46  
7.5 Liens
    47  
7.6 Subsidiary Debt
    48  
7.7 Distributions
    48  
7.8 Transactions With Affiliates
    48  
7.9 Subsidiary Restrictions
    49  
 
       
SECTION 8. EVENTS OF DEFAULT
    49  
 
       
SECTION 9. THE AGENTS
    52  
 
       
9.1 Appointment
    52  
9.2 Delegation of Duties
    52  
9.3 Exculpatory Provisions
    52  
9.4 Reliance by Administrative Agent
    53  
9.5 Notice of Default
    53  
9.6 Non-Reliance on Agents and Other Lenders
    53  
9.7 Indemnification
    54  
9.8 Agent in Its Individual Capacity
    54  
9.9 Successor Administrative Agent
    54  

 -iii-

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page
9.10 Arrangers, Joint Bookrunners, Documentation Agents and Syndication Agent
    55  
 
       
SECTION 10. MISCELLANEOUS
    55  
 
       
10.1 Amendments and Waivers
    55  
10.2 Notices
    56  
10.3 No Waiver; Cumulative Remedies
    58  
10.4 Survival of Representations and Warranties
    58  
10.5 Payment of Expenses and Taxes
    58  
10.6 Successors and Assigns; Participations and Assignments
    59  
10.7 Adjustments; Set-off
    62  
10.8 Counterparts
    63  
10.9 Severability
    63  
10.10 Integration
    63  
10.11 Governing Law
    63  
10.12 Submission To Jurisdiction; Waivers
    63  
10.13 Acknowledgments
    64  
10.14 Confidentiality
    64  
10.15 WAIVERS OF JURY TRIAL
    64  
10.16 USA Patriot Act
    65  

SCHEDULES:
1.1A Commitments
EXHIBITS:

     
A
  Notice of Revolving Loan Borrowing
B
  Notice of Swingline Borrowing
C
  Notice of Revolving Loan Conversion
D
  Notice of Revolving Loan Interest Period Selection
E
  Form of Compliance Certificate
F-1
  Form of Secretary’s Certificate
F-2
  Form of Closing Certificate
G
  Form of Assignment and Assumption
H
  Form of Legal Opinion of Borrower’s counsel
I
  Form of Exemption Certificate

 -iv-

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page
J    Form of Revolving Loan Note
       
K   Form of Swingline Note
       

 -v-

 



--------------------------------------------------------------------------------



 



          This AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”), dated
as of July 23, 2007, is entered into by and among FAIR ISAAC CORPORATION, a
Delaware corporation (the “Borrower”); the several banks and other financial
institutions or entities from time to time parties to this Agreement (the
“Lenders”); WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells Fargo”), and U.S.
BANK NATIONAL ASSOCIATION, as joint lead arrangers and joint bookrunners
(together and in such capacities, the “Joint Lead Arrangers”); U.S. BANK
NATIONAL ASSOCIATION, as syndication agent (in such capacity, the “Syndication
Agent”); BANK OF AMERICA, N.A., JPMORGAN CHASE BANK, N.A. and DEUTSCHE BANK AG,
NEW YORK BRANCH, as documentation agents (together and in such capacities, the
“Documentation Agents”); and Wells Fargo, as administrative agent (in such
capacity, together with any successor thereto, the “Administrative Agent”).
          WHEREAS, the Borrower, certain of the Lenders and the Administrative
Agent previously entered into that certain Credit Agreement dated as of
October 20, 2006 (the “Existing Credit Agreement”), pursuant to which the
Lenders under the Existing Credit Agreement provided certain credit facilities
to the Borrower.
          WHEREAS, all Lenders under the Existing Credit Agreement have agreed
to amend and restate such agreement as follows.
          WHEREAS, certain additional Lenders that were not a party to the
Existing Credit Agreement have agreed to enter into this Agreement.
          WHEREAS, the Borrower has requested the Lenders to make available to
it the credit facilities described herein.
          WHEREAS, the Lenders are willing to make available the credit
facilities described herein upon and subject to the terms and conditions set
forth herein.
          NOW THEREFORE, the parties hereto hereby agree as follows:
SECTION 1. GENERAL
     1.1 Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.
     “ABR”: for any day, a rate per annum (rounded upwards, if necessary, to the
next 1/16 of 1%) equal to the greater of (a) the Base Rate in effect on such day
and (b) the Federal Funds Effective Rate in effect on such day plus 1/2 of 1%.
For purposes hereof, “Base Rate” shall mean the rate of interest per annum
publicly announced from time to time by the Administrative Agent as its base
rate in effect at its principal office in San Francisco, California (the Base
Rate not being intended to be the lowest rate of interest charged by the
Administrative Agent in connection with extensions of credit to debtors). Any
change in the ABR due to a change in the Base Rate or the Federal Funds
Effective Rate shall be effective as of the opening of business on the effective
day of such change in the Base Rate or the Federal Funds Effective Rate,
respectively.

1



--------------------------------------------------------------------------------



 



     “ABR Loans”: Loans the rate of interest applicable to which is based upon
the ABR.
     “Act”: as defined in Section 10.16.
     “Administrative Agent”: as defined in the preamble hereto and any successor
in accordance with the terms and conditions of Section 9.9.
     “Administrative Agent’s Fee Letter”: the letter agreement dated as of
June 7, 2007, between the Borrower and the Administrative Agent regarding
certain fees payable by the Borrower to the Administrative Agent as expressly
indicated therein.
     “Affiliate”: with respect to any Person, (a) each Person that, directly or
indirectly, owns or controls, whether beneficially or as a trustee, guardian or
other fiduciary, ten percent (10%) or more of any class of Equity Securities of
such Person, (b) each Person that controls, is controlled by or is under common
control with such Person or any Affiliate of such Person or (c) each of such
Person’s officers, directors, managers, joint venturers and partners; provided,
however, that in no case shall the Administrative Agent or any Lender be deemed
to be an Affiliate of the Borrower for purposes of this Agreement. For the
purpose of this definition, “control” of a Person shall mean the possession,
directly or indirectly, of the power to direct or cause the direction of its
management or policies, whether through the ownership of voting securities, by
contract or otherwise.
     “Agents”: the collective reference to the Syndication Agent, the
Documentation Agents and the Administrative Agent.
     “Agreement”: as defined in the preamble hereto.
     “Anti-Terrorism Law”: each of: (a) the Executive Order; (b) the Patriot
Act; (c) the Money Laundering Control Act of 1986, 18 U.S.C. Sect. 1956; and
(d) any other governmental rule now or hereafter enacted to monitor, deter or
otherwise prevent terrorism or the funding or support of terrorism.
     “Applicable Margin”: the applicable rate per annum set forth under the
relevant column heading determined pursuant to the Pricing Grid. The Applicable
Margin shall be determined as provided in the Pricing Grid and may change as set
forth in the definition of Pricing Grid.
     “Application”: an application, in such form as the Issuing Lender may
specify from time to time, requesting the Issuing Lender to issue a Letter of
Credit.
     “Assignee”: as defined in Section 10.6(b).
     “Assignment and Assumption”: an Assignment and Assumption, substantially in
the form of Exhibit G.
     “Available Commitment”: as to any Lender at any time, an amount equal to
(a) such Lender’s Commitment then in effect minus (b) such Lender’s Extensions
of Credit then outstanding.

2



--------------------------------------------------------------------------------



 



     “Beneficial Owner”: as defined in Rule 13d-3 and Rule 13d-5 under the
Exchange Act, except that in calculating the beneficial ownership of any
particular “person” (as that term is used in Sections 13(d) and 14(d) of the
Exchange Act), notwithstanding the provisions of Rule 13d-3(d)(1)(i)(A) and (B),
such “person” will not be deemed to have beneficial ownership of any securities
that such “person” has the right to acquire by conversion of other securities or
the exercise of any option, warrant or right, whether such right is currently
exercisable or is exercisable only upon the occurrence of a subsequent
condition. The terms “Beneficially Owns” and “Beneficially Owned” have
correlative meanings.
     “Benefitted Lender”: as defined in Section 10.7(a).
     “Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).
     “Borrower”: as defined in the preamble hereto.
     “Borrowing Date”: any Business Day specified by the Borrower as a date on
which the Borrower requests the Lenders to make a Loan hereunder.
     “Business”: as defined in Section 4.12(b).
     “Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in San Francisco, California, Minneapolis, Minnesota or New
York City are authorized or required by law to close, provided, that with
respect to notices and determinations in connection with, and payments of
principal and interest on, Eurodollar Loans, such day is also a day for trading
by and between banks in Dollar deposits in the London interbank eurodollar
market.
     “Capital Leases”: any and all lease obligations that, in accordance with
GAAP, are required to be capitalized on the books of a lessee.
     “Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.
     “Change of Control”: with respect to any Person, an event or series of
events by which:
          (a) any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Exchange Act, but excluding any employee benefit plan of such
person or its Subsidiaries, and any Person acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan) becomes the
Beneficial Owner, directly or indirectly, of 30% or more of the Capital Stock of
such Person entitled to vote for members of the board of directors or equivalent
governing body of such Person; or
          (b) during any period of 12 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of such
Person cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was

3



--------------------------------------------------------------------------------



 




approved by individuals referred to in clause (i) above constituting at the time
of such election or nomination at least a majority of that board or equivalent
governing body or (iii) whose election or nomination to that board or other
equivalent governing body was approved by individuals referred to in clauses
(i) and (ii) above constituting at the time of such election or nomination at
least a majority of that board or equivalent governing body (excluding, in the
case of both clause (ii) and clause (iii), any individual whose initial
nomination for, or assumption of office as, a member of that board or equivalent
governing body occurs as a result of an actual or threatened solicitation of
proxies or consents for the election or removal of one or more directors by any
Person or group other than a solicitation for the election of one or more
directors by or on behalf of the board of directors).
     “Code”: the Internal Revenue Code of 1986, as amended from time to time.
     “Commitment”: as to any Lender, the obligation of such Lender, if any, to
make Revolving Loans and participate in Swingline Loans and Letters of Credit in
an aggregate principal and/or face amount not to exceed the amount set forth
under the heading “Commitment” opposite such Lender’s name on Schedule 1.1A or
in the Assignment and Assumption pursuant to which such Lender became a party
hereto, as the same may be changed from time to time pursuant to the terms
hereof.
     “Commitment Period”: the period from and including the Effective Date to
the Termination Date.
     “Commonly Controlled Entity”: an entity, whether or not incorporated, that
is under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes the Borrower and that is treated as a
single employer under Section 414 of the Code.
     “Communications”: as defined in Section 10.2(c).
     “Compliance Certificate”: a certificate duly executed by two Responsible
Officers substantially in the form of Exhibit E.
     “Conduit Lender”: any special purpose entity organized and administered by
any Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument; provided, that the
designation by any Lender of a Conduit Lender shall not relieve the designating
Lender of any of its obligations to fund a Loan under this Agreement if, for any
reason, its Conduit Lender fails to fund any such Loan, and the designating
Lender (and not the Conduit Lender) shall have the sole right and responsibility
to deliver all consents and waivers required or requested under this Agreement
with respect to its Conduit Lender, and provided, further, that no Conduit
Lender shall be (a) entitled to receive any greater amount pursuant to
Section 2.15, 2.16, 2.17 or 10.5 than the designating Lender would have been
entitled to receive in respect of the extensions of credit made by such Conduit
Lender or (b) deemed to have any Commitment.
     “Contractual Obligation”: as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

4



--------------------------------------------------------------------------------



 



     “Convertible Notes”: the Borrower’s 1.5% Senior Convertible Notes, Series B
due August 15, 2023.
     “Credit Event”: as defined in Section 5.2.
     “Default”: any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
     “Defaulting Lender”: a Lender that (a) has failed to fund its portion of
any Loan or any participations in Letters of Credit or Swingline Loans that it
is required to fund under this Agreement and has continued in such failure for
three Business Days after written notice from the Administrative Agent, (b) has
otherwise failed to pay over to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within three Business Days of
the date when due, unless the subject of a good faith dispute, or (c) has been
deemed insolvent or become the subject of a receivership, bankruptcy or
insolvency proceeding.
     “Designated Person”: any Person who (a) is named on the list of Specially
Designated Nationals or Blocked Persons maintained by the U.S. Department of the
Treasury’s Office of Foreign Assets Control and/or any other similar lists
maintained by the U.S. Department of the Treasury’s Office of Foreign Assets
Control pursuant to authorizing statute, executive order or regulation, (b)
(i) is a Person whose property or interest in property is blocked or subject to
blocking pursuant to Section 1 of the Executive Order or any related legislation
or any other similar executive order(s) or (ii) engages in any dealings or
transactions prohibited by Section 2 of the Executive Order or is otherwise
associated with any such Person in any manner violative of Section 2 of the
Executive Order or (c) (i) is an agency of the government of a country, (ii) an
organization controlled by a country, or (iii) a Person resident in a country
that is subject to a sanctions program identified on the list maintained by the
U.S. Department of the Treasury’s Office of Foreign Assets Control, or as
otherwise published from time to time, as such program may be applicable to such
agency, organization or Person.
     “Disclosed Litigation”: as defined in Section 4.6.
     “Distributions”: dividends (in cash, property or obligations) on, or other
payments or distributions on account of, or the setting apart of money for a
sinking or other analogous fund for, or the purchase, redemption, retirement or
other acquisition of, any shares of any class of Capital Stock of any Person or
of any warrants, options or other rights to acquire the same (or to make any
payments to any Person, such as “phantom stock” payments, where the amount is
calculated with reference to the fair market or equity value of any Person), but
excluding dividends payable solely in Capital Stock of any Person.
     “Documentation Agents”: as defined in the preamble hereto.
     “Dollars” and “$”: dollars in lawful currency of the United States.
     “EBITDA”: for any four consecutive fiscal quarter period, (a) the net
income of the Borrower and its Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP, consistently applied for such
period, plus (b) to the extent deducted in determining such net income for such
period, the sum of the following for such period: (i) Interest Expense

5



--------------------------------------------------------------------------------



 



for such period, (ii) income tax expense for such period (iii) depreciation and
amortization for such period, (iv) the aggregate amount of extraordinary,
non-operating or non-cash charges for such period, and (v) an amount equal to
the non-cash, share-based compensation deducted in accordance with SFAS 123(R)
that is not in excess of $75,000,000, plus (c) the following amounts for
restructuring and acquisitions expenses incurred in the following fiscal
quarters included in such period: (i) $5,300,000 in the fiscal quarter ended
June 30, 2006, and (ii) $12,900,000 in the fiscal quarter ended September 30,
2006, and minus, without duplication, (d) the aggregate amount of extraordinary,
non-operating or non-cash income during such period. Pro forma credit shall be
given for the EBITDA of any companies (or identifiable business units or
divisions) (i) acquired by the Borrower in accordance with the terms of this
Agreement as if owned on the first day of the applicable period, and (ii) sold,
transferred or otherwise disposed of in accordance with the terms of this
Agreement during any period will be treated as if not owned during the entire
applicable period.
     “EBITDAR”: for any four consecutive fiscal quarter period, the sum of
(a) EBITDA for such period and (b) rental expense determined in accordance with
GAAP for such period.
     “Effective Date”: the date on which the conditions precedent set forth in
Section 5.1 shall have been satisfied or waived.
     “Environmental Laws”: any and all foreign, Federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.
     “ERISA”: the Employee Retirement Income Security Act of 1974, as amended
from time to time.
     “Eurocurrency Liabilities”: as defined in Regulation D of the Board.
     “Eurocurrency Reserve Requirements”: of any Lender for any Interest Period
as applied to a Eurodollar Loan, the reserve percentage applicable during such
Interest Period (or if more than one such percentage shall be so applicable, the
daily average of such percentages for those days in such Interest Period during
any such percentage shall be so applicable) under any regulations of the Board
or other Governmental Authority having jurisdiction with respect to determining
the maximum reserve requirement (including basic, supplemental and emergency
reserves) for such Lender with respect to liabilities or assets consisting of or
including Eurocurrency Liabilities having a term equal to such Interest Period.
     “Eurodollar Base Rate”: with respect to each Interest Period pertaining to
a Eurodollar Loan, the rate per annum determined on the basis of the rate for
deposits in Dollars for a period equal to such Interest Period commencing on the
first day of such Interest Period appearing on the Reuters Screen LIBOR01 Page
(or other display screen as may replace Reuters Screen LIBOR01 Page, or any
successor publication) as of 11:00 A.M., London time, two Business Days prior to
the beginning of such Interest Period, such rate to remain fixed for such
Interest Period. In the event that such rate is not available as provided in the
preceding sentence, the

6



--------------------------------------------------------------------------------



 



“Eurodollar Base Rate” shall be determined by reference to such other comparable
publicly available service for displaying eurodollar rates as may be selected by
the Administrative Agent or, in the absence of such availability, by reference
to the rate at which the Administrative Agent is offered Dollar deposits at or
about 10:00 A.M. two Business Days prior to the beginning of such Interest
Period in the interbank eurodollar market where its eurodollar and foreign
currency and exchange operations are then being conducted for delivery on the
first day of such Interest Period for the number of days comprised therein.
     “Eurodollar Loans”: Loans the rate of interest applicable to which is based
upon the Eurodollar Rate or Swingline Loans the rate of interest applicable to
which is based upon the Overnight Eurodollar Rate.
     “Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/16th of
1%):

         
 
  Eurodollar Base Rate
 
1.00 — Eurocurrency Reserve Requirements    

     “Eurodollar Tranche”: the collective reference to Eurodollar Loans the then
current Interest Periods with respect to all of which begin on the same date and
end on the same later date (whether or not such Loans shall originally have been
made on the same day).
     “Event of Default”: any of the events specified in Section 8, provided that
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
     “Exchange Act”: Securities Exchange Act of 1934, as amended.
     “Executive Order”: Executive Order No. 13224 on Terrorist Financings: —
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
To Commit, or Support Terrorism issued on 23rd September, 2001, as amended by
Order No. 13268 and as further amended after the date hereof.
     “Existing Credit Agreement”: as defined in the preamble hereto.
     “Extensions of Credit”: as to any Lender at any time, an amount equal to
the sum of (a) the aggregate principal amount of all Revolving Loans held by
such Lender then outstanding, (b) such Lender’s Percentage of the L/C
Obligations then outstanding and (c) such Lender’s Percentage of the aggregate
principal amount of Swingline Loans then outstanding.
     “Facility Fee Rate”: for any day, the applicable rate per annum determined
pursuant to the Pricing Grid. The Facility Fee Rate shall be determined as
provided in the Pricing Grid and may change as set forth in the definition of
Pricing Grid.
     “Federal Funds Effective Rate”: for any day, the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the

7



--------------------------------------------------------------------------------



 



average of the quotations for the day of such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it.
     “Fee Payment Date”: (a) the last day of each calendar quarter during the
Commitment Period, (b) the last day of the Commitment Period and (c) the last
day of each calendar quarter after the last day of the Commitment Period, so
long as any principal amount of the Loans or any Reimbursement Obligations
remain outstanding after the last day of the Commitment Period.
     “Fixed Charge Coverage Ratio”: for any four consecutive fiscal quarter
period, the ratio of (a) EBITDAR of the Borrower and its Subsidiaries
(determined on a consolidated basis without duplication in accordance with GAAP)
for such period to (b) the sum, for the Borrower and its Subsidiaries
(determined on a consolidated basis without duplication in accordance with
GAAP), of the following items for such period: (i) Interest Expense and
(ii) rental expense determined in accordance with GAAP.
     “Funding Office”: the office of the Administrative Agent specified in
Section 10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.
     “GAAP”: generally accepted accounting principles in the United States and,
except as noted below, determined on the basis of such principles in effect on
the date hereof and consistent with those used in the preparation of the most
recent audited financial statements referred to in Section 4.1. In the event
that any “Change in Accounting Principles” (as defined below) shall occur and
such change results in a change in the method of calculation of financial
covenants, standards or terms in this Agreement, then, upon the request of the
Borrower or the Administrative Agent, the Borrower and the Administrative Agent
agree to enter into negotiations in order to amend such provisions of this
Agreement so as to reflect equitably such Change in Accounting Principles with
the desired result that the criteria for evaluating the Borrower’s financial
condition shall be the same after such Change in Accounting Principles as if
such Change in Accounting Principles had not been made. Until such time as such
an amendment shall have been executed and delivered by the Borrower, the
Administrative Agent and the Required Lenders, all financial covenants,
standards and terms in this Agreement shall continue to be calculated or
construed as if such Change in Accounting Principles had not occurred. “Change
in Accounting Principles” refers to changes in accounting principles required by
the promulgation of any rule, regulation, pronouncement or opinion by the
Financial Accounting Standards Board or any successor thereto, the SEC or, if
applicable, the Public Company Accounting Oversight Board.
     “Governmental Authority”: any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners).
     “Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing person that guarantees any Indebtedness, leases, dividends
or other obligations (the “primary

8



--------------------------------------------------------------------------------



 



obligations”) of any other third Person (the “primary obligor”) in any manner,
whether directly or indirectly, including any obligation of the guaranteeing
person, whether or not contingent, (a) to purchase any such primary obligation
or any property constituting direct or indirect security therefor, (b) to
advance or supply funds (i) for the purchase or payment of any such primary
obligation or (ii) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency of the primary
obligor, (c) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation, (d) otherwise to
assure or hold harmless the owner of any such primary obligation against loss in
respect thereof or (e) to reimburse or indemnify an issuer of a letter of
credit, surety bond or guarantee issued by such issuer in respect of primary
obligations of a primary obligor other than the Borrower or any Subsidiary;
provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guarantee Obligation of any guaranteeing person
shall be the maximum amount for which such guaranteeing person may be liable
pursuant to the terms of the instrument embodying such Guarantee Obligation.
     “Indebtedness”: of any Person at any date, without duplication, (a) all
obligations of such Person for borrowed money (including convertible notes),
(b) all obligations of such Person for the deferred purchase price of property
or services (other than trade payables incurred in the ordinary course of such
Person’s business that are payable on terms customary in the trade), (c) all
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (e) all obligations of such Person, contingent or
otherwise, as an account party or applicant under or in respect of acceptances,
letters of credit, surety bonds or similar arrangements (other than
reimbursement obligations, which are not due and payable on such date, in
respect of documentary letters of credit issued to provide for the payment of
goods and services in the ordinary course of business), (f) net mark to market
exposures under Swap Agreements and other financial contracts, other than the
use of short-term hedges for risk management purposes, (g) off-balance sheet
liabilities, including synthetic leases, but excluding operating leases as
defined by GAAP, (h) all obligations of such Person as lessee which are
capitalized in accordance with GAAP, (i) indebtedness attributable to permitted
securitization transactions, (j) any other obligation for borrowed money or
other financial accommodation which in accordance with GAAP would be shown as a
liability on a consolidated balance sheet, (k) all Guarantee Obligations or
contingent obligations of such Person in respect of obligations of the kind
referred to in clauses (a) through (j) above, and (l) all obligations of the
kind referred to in clauses (a) through (k) above secured by (or for which the
holder of such obligation has an existing right, contingent or otherwise, to be
secured by) any Lien on property (including accounts and contract rights) owned
by such Person, whether or not such Person has assumed or become liable for the
payment of such obligation (provided, that if such Person is not liable for such
obligation, the amount of such Person’s Indebtedness with respect thereto shall
be deemed to be the lesser of the stated amount of such obligation and the value
of the property subject to such Lien). The Indebtedness of any Person shall
include the Indebtedness of any other entity (including any partnership in which
such Person is a general partner) to the extent such Person is liable therefor
as a result of such Person’s ownership interest in or other relationship with
such

9



--------------------------------------------------------------------------------



 



entity, except to the extent the terms of such Indebtedness expressly provide
that such Person is not liable therefor.
     “Industrial Loan Corporation”: a financial institution chartered under the
laws of any state as an industrial bank, industrial loan and thrift, or
industrial loan company, or any other Person contemplated by 15 U.S.C.
1679(a)(3)(b)(iii), that is not subject to regulation under the Bank Holding
Company Act.
     “Initial Effective Date”: October 20, 2006.
     “Insolvency”: with respect to any Multiemployer Plan, the condition that
such Plan is insolvent within the meaning of Section 4245 of ERISA.
     “Insolvent”: pertaining to a condition of Insolvency.
     “Interest Expense”: for any period, total interest expense for such period
determined on a consolidated basis in accordance with GAAP.
     “Interest Payment Date”: (a) as to any ABR Loan the last day of each
calendar quarter to occur while such Loan is outstanding and the final maturity
date of such Loan, (b) as to any Eurodollar Loan having an Interest Period of
three months or less, the last day of such Interest Period, (c) as to any
Eurodollar Loan having an Interest Period longer than three months, each day
that is three months, or a whole multiple thereof, after the first day of such
Interest Period and the last day of such Interest Period, (d) as to any
Eurodollar Loan, the date of any repayment or prepayment made in respect
thereof, and (e) as to any Swingline Loan, the day that such Loan is required to
be repaid.
     “Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending two weeks or one, two, three or six months
thereafter, as selected by the Borrower in its Notice of Revolving Loan
Borrowing or Notice of Revolving Loan Conversion, as the case may be, given with
respect thereto; and (b) thereafter, each period commencing on the last day of
the next preceding Interest Period applicable to such Eurodollar Loan and ending
two weeks or one, two, three or six months thereafter, as selected by the
Borrower by in its Notice of Revolving Loan Interest Period Selection to the
Administrative Agent not later than 10:00 a.m. on the date that is three
Business Days prior to the last day of the then current Interest Period with
respect thereto; provided that, all of the foregoing provisions relating to
Interest Periods are subject to the following:
               (i) if any Interest Period would otherwise end on a day that is
not a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless the result of such extension would be to carry
such Interest Period into another calendar month in which event such Interest
Period shall end on the immediately preceding Business Day;
               (ii) the Borrower may not select an Interest Period that would
extend beyond the Termination Date; and

10



--------------------------------------------------------------------------------



 



               (iii) any Interest Period that begins on the last Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the calendar month at the end of such Interest Period) shall end on the
last Business Day of a calendar month.
     “Issuing Lender”: Wells Fargo in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.
     “Joint Lead Arrangers”: as defined in the preamble hereto.
     “L/C Commitment”: $25,000,000.
     “L/C Obligations”: at any time, an amount equal to the sum of (a) the
aggregate then undrawn and unexpired amount of the then outstanding Letters of
Credit and (b) the aggregate amount of drawings under issued Letters of Credit
that have not then been reimbursed pursuant to Section 3.5.
     “L/C Participants”: in respect of any Letter of Credit, the collective
reference to all the Lenders other than the Issuing Lender that issued such
Letter of Credit.
     “Lenders”: as defined in the preamble hereto; provided, that unless the
context otherwise requires, each reference herein to the Lenders shall be deemed
to include any Conduit Lender.
     “Letters of Credit”: as defined in Section 3.1.
     “Lien”: any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any conditional sale or
other title retention agreement and any Capital Lease having substantially the
same economic effect as any of the foregoing).
     “Loan”: any loan made by any Lender pursuant to this Agreement, including
Swingline Loans and Revolving Loans.
     “Loan Documents”: this Agreement, the Notes, the Administrative Agent’s Fee
Letter and the Applications, in each case, including any amendment, waiver,
supplement or other modification to any of the foregoing.
     “Marketable Securities”: any of the following:
          (a) Direct obligations of, or obligations the principal and interest
on which are unconditionally guaranteed by, the United States of America or
obligations of any agency of the United States of America to the extent such
obligations are backed by the full faith and credit of the United States of
America, in each case maturing within one year from the date of acquisition
thereof;
          (b) Certificates of deposit, time or demand deposit accounts or
bankers acceptances maturing within one year from the date of acquisition
thereof issued by a commercial bank or trust company organized under the laws of
the United States of America or a

11



--------------------------------------------------------------------------------



 




state thereof or that is a Lender, provided that (i) such deposits or bankers
acceptances are denominated in Dollars, (ii) such bank or trust company has
capital, surplus and undivided profits of not less than $100,000,000 and
(iii) such bank or trust company has certificates of deposit or other debt
obligations rated at least A-1 (or its equivalent) by S&P or P-1 (or its
equivalent) by Moody’s;
          (c) Open market commercial paper maturing within 360 days from the
date of acquisition thereof issued by a corporation organized under the laws of
the United States of America or a state thereof, provided such commercial paper
is rated at least A-1 (or its equivalent) by S&P or P-1 (or its equivalent) by
Moody’s;
          (d) Any repurchase agreement entered into with a commercial bank or
trust company organized under the laws of the United States of America or a
state thereof or that is a Lender, provided that (i) such bank or trust company
has capital, surplus and undivided profits of not less than $100,000,000,
(ii) such bank or trust company has certificates of deposit or other debt
obligations rated at least A-1 (or its equivalent) by S&P or P-1 (or its
equivalent) by Moody’s, (iii) the repurchase obligations of such bank or trust
company under such repurchase agreement are fully secured by a perfected
security interest in a security or instrument of the type described in clause
(a), (B) or (C) above and (iv) such security or instrument so securing the
repurchase obligations has a fair market value at the time such repurchase
agreement is entered into of not less than 100% of such repurchase obligations;
          (e) shares of any money market mutual or similar fund that has all or
at least 95% of its assets invested continuously in investments satisfying the
requirements of clauses (a) through (d) of this definition;
          (f) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A2 by Moody’s; and
          (g) other marketable securities entered into in compliance with the
investment policies of the Borrower delivered to the Administrative Agent prior
to the Initial Effective Date and any modifications to such investment policies
after the Initial Effective Date approved by the Administrative Agent.
     “Material Adverse Effect”: any event or circumstance that has had or could
reasonably be expected to have a material adverse effect on (a) the assets,
liabilities, condition (financial or otherwise), businesses or operations of the
Borrower and its Subsidiaries (taken as a whole); (b) the ability of the
Borrower to pay or perform the Obligations in accordance with the terms of this
Agreement and the other Loan Documents; (c) the rights and remedies of the
Administrative Agent, the Issuing Lender or any Lender under this Agreement, the
other Loan Documents or any related document, instrument or agreement; or
(d) the validity or enforceability of any of the Loan Documents.

12



--------------------------------------------------------------------------------



 



     “Materials of Environmental Concern”: any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials or wastes, defined or regulated as such in or under
any Environmental Law, including asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation.
     “Moody’s”: Moody’s Investors Service, Inc.
     “Multiemployer Plan”: a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
     “Non-Excluded Taxes”: as defined in Section 2.16(a).
     “Non-U.S. Lender”: as defined in Section 2.16(d).
     “Notes”: as defined in Section 2.14(f).
     “Notice of Revolving Loan Borrowing”: as defined in Section 2.2.
     “Notice of Revolving Loan Conversion”: as defined in Section 2.9(a).
     “Notice of Revolving Loan Interest Period Selection”: as defined in
Section 2.9(b).
     “Notice of Swingline Borrowing”: as defined in Section 2.5(a).
     “Notification”: as defined in Section 10.2(d).
     “Obligations”: the unpaid principal of and interest on (including, without
limitation, interest accruing after the maturity of the Loans and Reimbursement
Obligations and interest accruing after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) the Loans, the
Reimbursement Obligations and all other obligations and liabilities of the
Borrower to the Administrative Agent, the Issuing Lender or any Lender, whether
direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, this Agreement, any other Loan Document or any other document made,
delivered or given in connection herewith or therewith, whether on account of
principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses (including, without limitation, all fees, charges and disbursements of
counsel to the Administrative Agent, the Issuing Lender or any Lender that are
required to be paid by the Borrower pursuant hereto) or otherwise.
     “Other Taxes”: any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.
     “Overnight LIBOR Rate”: with respect to any Swingline Loans, the per annum
rate of interest most recently announced within Well Fargo at its principal
office in San Francisco, California as its Overnight LIBOR Rate, with the
understanding that Wells Fargo’s Overnight

13



--------------------------------------------------------------------------------



 



LIBOR Rate is one of its base rates and serves as the basis upon which effective
rates of interest are calculated for those loans making reference thereto, and
is evidenced by the recording thereof after its announcement in such internal
publication or publications as Wells Fargo may designate. Wells Fargo shall base
its determination of the Overnight LIBOR Rate upon such offers for deposits on
or other market indicators of the interbank market as Wells Fargo in its
discretion deems appropriate, and the Overnight LIBOR Rate available to the
Borrower hereunder shall be adjusted by Wells Fargo to take into account the
Eurocurrency Reserve Requirements. Any change in the Overnight LIBOR Rate shall
become effective on the date on which each such change in the Overnight LIBOR
Rate is announced within Wells Fargo.
     “Participant”: as defined in Section 10.6(c).
     “Patriot Act”: the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56 (commonly known as the USA Patriot Act).
     “PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).
     “Percentage”: as to any Lender at any time, the percentage which such
Lender’s Commitment then constitutes of the Total Commitments or, at any time
after the Commitments shall have expired or terminated, the percentage which the
aggregate principal amount of such Lender’s Revolving Loans then outstanding
constitutes of the aggregate principal amount of the Revolving Loans then
outstanding, provided, that, in the event that the Revolving Loans are paid in
full prior to the reduction to zero of the Total Extensions of Credit, the
Percentages shall be determined in a manner designed to ensure that the other
outstanding Extensions of Credit shall be held by the Lenders on a comparable
basis.
     “Permitted Acquisition”: as defined in Section 7.4.
     “Person”: an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.
     “Plan”: at a particular time, any employee benefit plan that is covered by
Title IV of ERISA and in respect of which the Borrower or a Commonly Controlled
Entity is (or, if such plan were terminated at such time, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA.
     “Platform”: as defined in Section 10.2(c).
     “Pricing Grid”:

14



--------------------------------------------------------------------------------



 



                                                      Applicable Margin  
Applicable Margin   Facility         Total Leverage   for   for   Fee  
Utilization Level   Ratio   ABR Loans   Eurodollar Loans   Rate   Fee Rate
1
    < 1.00       0 %     0.300 %     0.080 %     0.070 %
2
    ³ 1.00 <1.50       0 %     0.350 %     0.100 %     0.100 %
3
    ³ 1.50 <2.00       0 %     0.375 %     0.125 %     0.100 %
4
    ³ 2.00 <2.50       0 %     0.450 %     0.150 %     0.100 %
5
    ³ 2.50       0 %     0.550 %     0.175 %     0.125 %

Any increase or decrease in the Applicable Margin, Facility Fee Rate and
Utilization Fee Rate resulting from a change in the Total Leverage Ratio shall
become effective as of the fifth Business Day immediately following the date a
Compliance Certificate is required to be delivered pursuant to Section 6.2;
provided, however, that if no Compliance Certificate is delivered when due in
accordance with such Section, then Tier 5 shall apply as of the date of the
failure to deliver such Compliance Certificate until the fifth Business Day
after the date the Borrower delivers such Compliance Certificate in form and
substance acceptable to the Administrative Agent and thereafter the Applicable
Margin, Facility Fee Rate and Utilization Fee Rate shall be based on the Total
Leverage Ratio indicated on such Compliance Certificate until such time as
further adjusted as set forth in this definition. From the Effective Date
through the fifth Business Day immediately following the date the Compliance
Certificate for the fiscal quarter ended June 30, 2007 is delivered, the
Applicable Margin, the Facility Fee and the Utilization Fee shall be determined
based upon the Compliance Certificate delivered pursuant to Section 5.1(h).
     “Properties”: as defined in Section 4.12(a).
     “Proposed Target”: as defined in Section 7.4(b).
     “Refunded Swingline Loans”: as defined in Section 2.5.
     “Register”: as defined in Section 10.6(b)(iv).
     “Regulation U”: Regulation U of the Board as in effect from time to time.
     “Reimbursement Obligation”: the obligation of the Borrower to reimburse the
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of Credit
issued by the Issuing Lender.
     “Reorganization”: with respect to any Multiemployer Plan, the condition
that such plan is in reorganization within the meaning of Section 4241 of ERISA.
     “Reportable Event”: any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty-day notice period is
waived under subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. §
4043.

15



--------------------------------------------------------------------------------



 



     “Required Lenders”: at any time, two or more holders of more than 50% of
the Total Commitments then in effect or, if the Commitments have been
terminated, the Total Extensions of Credit then outstanding. In each case, at
any time any Lender is a Defaulting Lender, all Defaulting Lenders shall be
excluded in determining “Required Lenders” and “Required Lenders” shall mean
non-Defaulting Lenders otherwise meeting the criteria set forth in this
definition.
     “Requirement of Law”: as to any Person, the Certificate of Incorporation
and By-Laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.
     “Responsible Officer”: the chief executive officer, president, chief
financial officer, treasurer or general counsel of the Borrower, but in any
event, with respect to financial matters, the chief financial officer or
treasurer of the Borrower.
     “Revolving Loans”: as defined in Section 2.1(a).
     “S&P”: Standard & Poor’s Ratings Services.
     “SEC”: the Securities and Exchange Commission, any successor thereto and
any analogous Governmental Authority.
     “Single Employer Plan”: any Plan that is covered by Title IV of ERISA, but
that is not a Multiemployer Plan.
     “Specified Exchange Act Filings”: the Borrower’s Form 10-K annual report
for the year ended September 30, 2005 and each and all of the Form 8-Ks (and to
the extent applicable proxy statements) filed by the Borrower with the SEC after
September 30, 2005 and prior to the date that is one Business Day before the
date of this Agreement.
     “Subsidiary”: as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of Capital Stock having
ordinary voting power (other than Capital Stock having such power only by reason
of the happening of a contingency) to elect a majority of the board of directors
or other managers of such corporation, partnership or other entity are at the
time owned, or the management of which is otherwise controlled, directly or
indirectly through one or more intermediaries, or both, by such Person. Unless
otherwise qualified, all references to a “Subsidiary” or to “Subsidiaries” in
this Agreement shall refer to a Subsidiary or Subsidiaries of the Borrower.

16



--------------------------------------------------------------------------------



 



     “Swap Agreement”: any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions.
     “Swingline Commitment”: the obligation of the Swingline Lender to make
Swingline Loans pursuant to Section 2.4 in an aggregate principal amount at any
one time outstanding not to exceed $10,000,000.
     “Swingline Lender”: Wells Fargo, in its capacity as the lender of Swingline
Loans, or any successor swing line lender hereunder.
     “Swingline Loans”: as defined in Section 2.4.
     “Swingline Note”: as defined in Section 2.14(g).
     “Swingline Participation Amount”: as defined in Section 2.5.
     “Syndication Agent”: as defined in the preamble hereto.
     “Termination Date”: October 20, 2011 or such earlier date as otherwise
determined pursuant to Section 2.7.
     “Total Commitments”: at any time, the aggregate amount of the Commitments
of all Lenders at such time. The original amount of the Total Commitments is
$600,000,000.
     “Total Extensions of Credit”: at any time, the aggregate amount of the
Extensions of Credit of all Lenders at such time.
     “Total Leverage Ratio”: at the end of any fiscal quarter, the ratio of (a)
Indebtedness of the Borrower and its Subsidiaries on a consolidated basis at
such time minus the amount of cash and Marketable Securities (valued at fair
market value) at such time in excess of $50,000,000, to (b) EBITDA for the four
consecutive quarter period ended as of the end of the such fiscal quarter.
     “Transferee”: any Assignee or Participant.
     “Type”: as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.
     “United States”: the United States of America.
     “Utilization Fee Rate”: for any day, the applicable rate per annum
determined pursuant to the to the Pricing Grid. The Utilization Fee Rate shall
be determined as provided in the Pricing Grid and may change as set forth in the
definition of Pricing Grid.
     “Wells Fargo”: as defined in the preamble hereto.

17



--------------------------------------------------------------------------------



 



     1.2 Other Definitional Provisions.
          (a) Unless otherwise specified therein, all terms defined in this
Agreement shall have the defined meanings when used in the other Loan Documents
or any certificate or other document made or delivered pursuant hereto or
thereto. As used herein and, except as otherwise provided therein, in the other
Loan Documents, and any certificate or other document made or delivered pursuant
hereto or thereto, (i) accounting terms relating to the Borrower and its
Subsidiaries defined in Section 1.1 and accounting terms partly defined in
Section 1.1, to the extent not defined, shall have the respective meanings given
to them under GAAP, (ii) the words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”, (iii) the word
“incur” shall be construed to mean incur, create, issue, assume, suffer to exist
or become liable in respect of (and the words “incurred” and “incurrence” shall
have correlative meanings), (iv) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, Capital Stock,
securities, revenues, accounts, leasehold interests and contract rights, and
(v) references to agreements or other Contractual Obligations shall, unless
otherwise specified, be deemed to refer to such agreements or Contractual
Obligations as amended, supplemented, restated or otherwise modified from time
to time.
          (b) The words “hereof”, “herein” and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.
          (c) All references in this Agreement and each of the other Loan
Documents to a time of day shall mean Minneapolis, Minnesota time, unless
otherwise indicated.
          (d) The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.
     1.3 Reference to and Effect on the Existing Credit Agreement and the other
Loan Documents. From and after the Effective Date: all terms and conditions of
the Existing Credit Agreement and any other “Loan Document” as defined therein,
as amended and restated by this Agreement and the other Loan Documents being
executed and delivered on the Effective Date, shall be and remain in full force
and effect, as so amended and restated, and shall constitute the legal, valid,
binding and enforceable obligations of the parties thereto to Lenders and
Administrative Agent. Without limiting the generality of the foregoing:
               (i) the terms and conditions of the Existing Credit Agreement
shall be amended and restated as set forth herein and, as so amended and
restated, shall be amended and restated in its entirety, but shall be amended
and restated only with respect to the rights, duties and obligations among
Borrower, Lenders and Administrative Agent accruing from and after the Effective
Date;
               (ii) this Agreement shall not in any way release or impair the
rights, duties or Obligations created pursuant to the Existing Credit Agreement
or any other Loan Document or affect the relative priorities thereof, in each
case to the extent in force and effect

18



--------------------------------------------------------------------------------



 



prior to the Effective Date, except as modified hereby or by documents,
instruments and agreements executed and delivered in connection herewith, and
all of such rights, duties and Obligations are assumed, ratified and affirmed by
the Borrower;
               (iii) all indemnification obligations of the Borrower under the
Existing Credit Agreement and any other Loan Documents shall survive the
execution and delivery of this Agreement and shall continue in full force and
effect for the benefit of Lenders, Administrative Agent, and any other Person
indemnified under the Existing Credit Agreement or any other Loan Document at
any time prior to the Effective Date;
               (iv) the Obligations incurred under the Existing Credit Agreement
shall, to the extent outstanding on the Effective Date, continue outstanding and
shall not be deemed to be paid, released, discharged, extinguished or otherwise
satisfied by the execution of this Agreement, and this Agreement shall not
constitute a refinancing, substitution or novation of such Obligations or any of
the other rights, duties and obligations of the parties hereunder, in each case
except as otherwise provided for by the terms of this Agreement; and
               (v) the execution, delivery and effectiveness of this Agreement
shall not operate as a waiver of any right, power or remedy of Lenders or
Administrative Agent under the Existing Credit Agreement, nor constitute a
waiver of any covenant, agreement or obligation under the Existing Credit
Agreement, except to the extent that any such covenant, agreement or obligation
is no longer set forth herein or is modified hereby.
SECTION 2. AMOUNT AND TERMS OF COMMITMENTS
     2.1 Commitments. On the terms and subject to conditions hereof, each Lender
severally agrees to make revolving credit loans (“Revolving Loans”) to the
Borrower from time to time during the Commitment Period in an aggregate
principal amount at any one time outstanding which, when added to such Lender’s
Percentage of the sum of (i) the L/C Obligations then outstanding and (ii) the
aggregate principal amount of the Swingline Loans then outstanding, does not
exceed the amount of such Lender’s Commitment. During the Commitment Period, the
Borrower may use the Commitments by borrowing, prepaying the Revolving Loans in
whole or in part, and reborrowing, all in accordance with the terms and
conditions hereof. The Revolving Loans may from time to time be Eurodollar Loans
or ABR Loans, as determined by the Borrower and notified to the Administrative
Agent in accordance with Sections 2.2 and 2.9. The Borrower shall repay all
outstanding Revolving Loans on the Termination Date.
     2.2 Procedure for Revolving Loan Borrowing. The Borrower may borrow under
the Commitments during the Commitment Period on any Business Day, provided that
the Borrower shall give the Administrative Agent irrevocable notice in the form
of Exhibit A, duly executed by two Responsible Officers and appropriately
completed (a “Notice of Revolving Loan Borrowing”), (which notice must be
received by the Administrative Agent prior to 12:00 Noon (a) three Business Days
prior to the requested Borrowing Date, in the case of Eurodollar Loans, or (b)
one Business Day prior to the requested Borrowing Date, in the case of ABR
Loans) specifying (i) the amount and Type of Revolving Loans to be borrowed,
(ii) the requested Borrowing Date and (iii) in the case of Eurodollar Loans, the
respective amounts of each such

19



--------------------------------------------------------------------------------



 



Type of Loan and the respective lengths of the initial Interest Period therefor.
The first Notice of Loan Borrowing may be given prior to the effectiveness of
this Agreement but otherwise in accordance with the preceding sentence. Each
borrowing under the Commitments shall be in an amount equal to $3,000,000 or a
whole multiple of $500,000 in excess thereof (or, if the then aggregate
Available Commitments are less than $3,000,000, such lesser amount). Upon
receipt of a Notice of Revolving Loan Borrowing from the Borrower, the
Administrative Agent shall promptly notify each Lender thereof. Each Lender will
make the amount of its pro rata share of each borrowing available to the
Administrative Agent for the account of the Borrower at the Funding Office prior
to 12:00 Noon on the Borrowing Date requested by the Borrower in funds
immediately available to the Administrative Agent. Such borrowing will then be
made available to the Borrower by the Administrative Agent crediting the account
of the Borrower on the books of such office with the aggregate of the amounts
made available to the Administrative Agent by the Lenders and in like funds as
received by the Administrative Agent.
     2.3 Intentionally Deleted.
     2.4 Swingline Commitment. On the terms and subject to conditions hereof,
the Swingline Lender agrees to make a portion of the credit otherwise available
to the Borrower under the Commitments from time to time on or after the Initial
Effective Date during the Commitment Period by making swingline loans
(“Swingline Loans”) to the Borrower; provided that (i) the aggregate principal
amount of Swingline Loans outstanding at any time shall not exceed the Swingline
Commitment then in effect (notwithstanding that the Swingline Loans outstanding
at any time, when aggregated with the Swingline Lender’s other outstanding
Revolving Loans, may exceed the Swingline Commitment or the Swingline Lender’s
Commitment then in effect) and (ii) the Borrower shall not request, and the
Swingline Lender shall not make, any Swingline Loan if, after giving effect to
the making of such Swingline Loan, the aggregate amount of the Available
Commitments would be less than zero. During the Commitment Period, the Borrower
may use the Swingline Commitment by borrowing, repaying and reborrowing, all in
accordance with the terms and conditions hereof. Swingline Loans shall bear
interest only at the Overnight LIBOR Rate plus the Applicable Margin. The
Borrower shall repay to the Swingline Lender the then unpaid principal amount of
each Swingline Loan on or prior to the date that is the earlier of (i) the 15th
and last day of each month and (ii) the Termination Date; provided that on each
date on which a Revolving Loan is borrowed, the Borrower shall repay all
Swingline Loans then outstanding.
     2.5 Procedure for Swingline Borrowing; Refunding of Swingline Loans.
          (a) Whenever the Borrower wishes to borrow Swingline Loans, it shall
give the Swingline Lender irrevocable telephonic notice (which telephonic notice
must be received by the Swingline Lender not later than 1:00 P.M. on the
proposed Borrowing Date), specifying (i) the amount to be borrowed, and (ii) the
requested Borrowing Date (which shall be a Business Day during the Commitment
Period). Each such telephonic notice must be confirmed promptly by an
irrevocable written notice in the form of Exhibit B, duly executed by two
Responsible Officers and appropriately completed (a “Notice of Swingline
Borrowing”). Each borrowing under the Swingline Commitment shall be in an amount
equal to $1,000,000 or a whole multiple thereof. Not later than 2:00 P.M. on the
Borrowing Date specified in a notice in respect of Swingline Loans, the
Swingline Lender shall make available to the Administrative Agent at the

20



--------------------------------------------------------------------------------



 




Funding Office an amount in immediately available funds equal to the amount of
the Swingline Loan to be made by the Swingline Lender. The Administrative Agent
shall make the proceeds of such Swingline Loan available to the Borrower on such
Borrowing Date by depositing such proceeds in the account of the Borrower with
the Administrative Agent on such Borrowing Date in immediately available funds.
          (b) The Swingline Lender, at any time and from time to time in its
sole and absolute discretion may, on behalf of the Borrower (which hereby
irrevocably directs the Swingline Lender to act on its behalf), on one Business
Day’s notice given by the Swingline Lender no later than 12:00 Noon request each
Lender to make, and each Lender hereby agrees to make, a Revolving Loan, in an
amount equal to such Lender’s Percentage of the aggregate amount of the
Swingline Loans (the “Refunded Swingline Loans”) outstanding on the date of such
notice, to repay the Swingline Lender. Each Lender shall make the amount of such
Revolving Loan available to the Administrative Agent at the Funding Office in
immediately available funds, not later than 10:00 A.M. one Business Day after
the date of such notice. The proceeds of such Revolving Loans shall be
immediately made available by the Administrative Agent to the Swingline Lender
for application by the Swingline Lender to the repayment of the Refunded
Swingline Loans. The Borrower irrevocably authorizes the Swingline Lender to
charge the Borrower’s accounts with the Administrative Agent (up to the amount
available in each such account) in order to immediately pay the amount of such
Refunded Swingline Loans to the extent amounts received from the Lenders are not
sufficient to repay in full such Refunded Swingline Loans.
          (c) If prior to the time a Revolving Loan would have otherwise been
made pursuant to Section 2.5(b) one of the events described in Section 8(f) or
if for any other reason, as determined by the Swingline Lender in its sole
discretion, Revolving Loans may not be made as contemplated by Section 2.5(b),
each Lender shall, on the date such Revolving Loan was to have been made
pursuant to the notice referred to in Section 2.5(b), purchase for cash an
undivided participating interest in the then outstanding Swingline Loans by
paying to the Swingline Lender an amount (the “Swingline Participation Amount”)
equal to (i) such Lender’s Percentage times (ii) the sum of the aggregate
principal amount of Swingline Loans then outstanding that were to have been
repaid with such Revolving Loans.
          (d) Whenever, at any time after the Swingline Lender has received from
any Lender such Lender’s Swingline Participation Amount, the Swingline Lender
receives any payment on account of the Swingline Loans, the Swingline Lender
will distribute to such Lender its Swingline Participation Amount (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s participating interest was outstanding and funded and, in
the case of principal and interest payments, to reflect such Lender’s pro rata
portion of such payment if such payment is not sufficient to pay the principal
of and interest on all Swingline Loans then due); provided, however, that in the
event that such payment received by the Swingline Lender is required to be
returned, such Lender will return to the Swingline Lender any portion thereof
previously distributed to it by the Swingline Lender.
          (e) Each Lender’s obligation to make the Loans referred to in
Section 2.5(b) and to purchase participating interests pursuant to
Section 2.5(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any setoff,

21



--------------------------------------------------------------------------------



 




counterclaim, recoupment, defense or other right that such Lender or the
Borrower may have against the Swingline Lender, the Borrower or any other Person
for any reason whatsoever, (ii) the occurrence or continuance of a Default or an
Event of Default or the failure to satisfy any of the other conditions specified
in Section 5, (iii) any adverse change in the condition (financial or otherwise)
of the Borrower, (iv) any breach of this Agreement or any other Loan Document by
the Borrower or any other Lender or (v) any other circumstance, happening or
event whatsoever, whether or not similar to any of the foregoing.
     2.6 Facility Fees, Utilization Fees, Etc.
          (a) The Borrower agrees to pay to the Administrative Agent for the
account of each Lender (except for Defaulting Lenders) a facility fee for the
period from and including the Effective Date to the last day of the Commitment
Period, computed at the Facility Fee Rate on the Commitment of such Lender
during the period for which payment is made, payable quarterly in arrears on
each Fee Payment Date, commencing on the first such date to occur after the
Effective Date. In addition, if the principal amount of any Loan, or any
Reimbursement Obligations, shall remain outstanding and unpaid after the last
day of the Commitment Period, the Borrower agrees to pay to the Administrative
Agent, for the account of each Lender, a facility fee for the period from the
last day of the Commitment Period until the date on which such amounts are
repaid in full, computed at the Facility Fee Rate on such amounts, payable
quarterly in arrears on each Fee Payment Date, commencing on the first such date
after the last day of the Commitment Period.
          (b) If the aggregate principal amount of the Loans and L/C Obligations
outstanding on any day during the calendar quarter preceding a Fee Payment Date
(or such shorter period beginning with the date hereof or ending with the
Termination Date) is greater than 50% of the Total Commitments, the Borrower
agrees to pay to the Administrative Agent for the account of each Lender (except
for Defaulting Lenders) a utilization fee at the applicable Utilization Fee Rate
on such principal amount of the Loans and the L/C Obligations outstanding on
such day, payable in arrears on each Fee Payment Date.
          (c) The Borrower agrees to pay to the Administrative Agent the fees in
the amounts and on the dates as set forth in any written, duly executed fee
agreements with the Administrative Agent and to perform any other obligations
contained therein.
     2.7 Termination or Reduction of Commitments. The Borrower shall have the
right, upon not less than three Business Days’ notice to the Administrative
Agent, to terminate the Commitments or, from time to time, to reduce the amount
of the Commitments; provided that no such termination or reduction of
Commitments shall be permitted if, after giving effect thereto and to any
prepayments of the Loans made on the effective date thereof, the Total
Extensions of Credit would exceed the Total Commitments. Any such reduction
shall be in an amount equal to $5,000,000, or a whole multiple thereof, and
shall reduce permanently the Commitments then in effect.
     2.8 Optional Prepayments. The Borrower may at any time and from time to
time prepay the Loans, in whole or in part, without premium or penalty, upon
irrevocable notice delivered to the Administrative Agent no later than 12:00
Noon one Business Day prior thereto,

22



--------------------------------------------------------------------------------



 



in the case of Eurodollar Loans, and no later than 12:00 Noon one Business Day
prior thereto, in the case of ABR Loans, which notice shall specify the date and
amount of prepayment and whether the prepayment is of Eurodollar Loans or ABR
Loans; provided, that if a Eurodollar Loan is prepaid on any day other than the
last day of the Interest Period applicable thereto, the Borrower shall also pay
any amounts owing pursuant to Section 2.17. Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof. If any
such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein, together with (except in the case of
Revolving Loans that are ABR Loans and Swingline Loans) accrued interest to such
date on the amount prepaid. Partial prepayments of Revolving Loans which shall
be in an aggregate principal amount of $3,000,000 or a whole multiple of
$500,000 in excess thereof.
     2.9 Conversion and Continuation Options.
          (a) The Borrower may elect from time to time to convert Eurodollar
Loans to ABR Loans by giving the Administrative Agent prior irrevocable written
notice of such election no later than 12:00 Noon on the Business Day preceding
the proposed conversion date, provided that any such conversion of Eurodollar
Loans may only be made on the last day of an Interest Period with respect
thereto. The Borrower may elect from time to time to convert ABR Loans to
Eurodollar Loans by giving the Administrative Agent prior irrevocable written
notice of such election no later than 12:00 Noon on the third Business Day
preceding the proposed conversion date (which notice shall specify the length of
the initial Interest Period therefor), provided that no ABR Loan may be
converted into a Eurodollar Loan when any Event of Default has occurred and is
continuing and the Required Lenders have determined in their sole discretion not
to permit such conversions. Each such notice shall be in the form of Exhibit C,
duly executed by two Responsible Officers and appropriately completed (a “Notice
of Revolving Loan Conversion”). Upon receipt of a Notice of Revolving Loan
Conversion, the Administrative Agent shall promptly notify each relevant Lender
thereof.
          (b) Any Eurodollar Loan may be continued as such upon the expiration
of the then current Interest Period with respect thereto by the Borrower giving
irrevocable notice to the Administrative Agent in the form of Exhibit D, duly
executed by two Responsible Officers and appropriately completed (a “Notice of
Revolving Loan Interest Period Selection”), in accordance with the applicable
provisions of the term “Interest Period” set forth in Section 1.1, specifying
the length of the next Interest Period to be applicable to such Loans, provided
that no Eurodollar Loan may be continued as such when any Event of Default has
occurred and is continuing unless the Required Lenders have determined in their
sole discretion to permit such continuations, and provided, further, that if the
Borrower shall fail to give any required notice as described above in this
paragraph or if such continuation is not permitted pursuant to the preceding
proviso such Loans shall be automatically converted to ABR Loans on the last day
of such then expiring Interest Period. Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof.
     2.10 Limitations on Eurodollar Tranches. Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans and all selections of Interest Periods shall be in such amounts
and be made pursuant to such elections so that (a) after giving effect thereto,
the aggregate principal amount of the Eurodollar Loans

23



--------------------------------------------------------------------------------



 



comprising each Eurodollar Tranche shall be equal to $3,000,000 or a whole
multiple of $500,000 in excess thereof and (b) no more than 8 Eurodollar
Tranches shall be outstanding at any one time.
     2.11 Interest Rates and Payment Dates.
          (a) Each Eurodollar Loan shall bear interest for each day during each
Interest Period with respect thereto at a rate per annum equal to the Eurodollar
Rate determined for such Interest Period plus the Applicable Margin.
          (b) Each ABR Loan shall bear interest at a rate per annum equal to the
ABR plus the Applicable Margin.
          (c) On and after the occurrence of an Event of Default, until the time
when such Event of Default shall have been cured or waived in writing by the
Required Lenders or all the Lenders (as required by this Agreement), the
Borrower shall pay interest on the aggregate, outstanding principal amount of
all Obligations hereunder at a per annum rate equal to the otherwise applicable
interest rate plus two percent (2.00%) or, if no such per annum rate is
applicable to any such Obligations, at a per annum rate equal to the ABR, plus
the Applicable Margin for ABR Loans, plus two percent (2.00%) payable on demand.
Overdue interest shall itself bear interest at such applicable default rate, and
shall be compounded with the principal Obligations daily, to the fullest extent
permitted by applicable law.
          (d) Interest shall be payable in arrears on each Interest Payment
Date, provided that interest accruing pursuant to Section 2.11(c) shall be
payable from time to time on demand.
     2.12 Computation of Interest and Fees.
          (a) Interest and fees payable pursuant hereto shall be calculated on
the basis of a 360-day year for the actual days elapsed, except that, with
respect to ABR Loans the rate of interest on which is calculated on the basis of
the Base Rate, the interest thereon shall be calculated on the basis of a 365-
(or 366-, as the case may be) day year for the actual days elapsed. The
Administrative Agent shall as soon as practicable notify the Borrower and the
relevant Lenders of each determination of a Eurodollar Rate. Any change in the
interest rate on a Loan resulting from a change in the ABR or the Eurocurrency
Reserve Requirements shall become effective as of the opening of business on the
day on which such change becomes effective. The Administrative Agent shall as
soon as practicable notify the Borrower and the relevant Lenders of the
effective date and the amount of each such change in interest rate.
          (b) Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive absent manifest
error. The Administrative Agent shall, at the request of the Borrower or any
Lender, deliver to the Borrower or such Lender a statement showing the
quotations used by the Administrative Agent in determining any interest rate
pursuant to Section 2.11.
     2.13 Inability to Determine Interest Rate. If prior to the first day of any
Interest Period:

24



--------------------------------------------------------------------------------



 



          (a) the Administrative Agent shall have determined (which
determination shall be conclusive and binding upon the Borrower) that, by reason
of circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Eurodollar Rate for such Interest Period, or
          (b) the Administrative Agent shall have received notice from the
Required Lenders that the Eurodollar Rate determined or to be determined for
such Interest Period will not adequately and fairly reflect the cost to such
Lenders (as conclusively certified by such Lenders) of making or maintaining
their affected Loans during such Interest Period,
the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter. If such
notice is given (x) any Eurodollar Loans requested to be made on the first day
of such Interest Period shall be made as ABR Loans, (y) any Loans that were to
have been converted on the first day of such Interest Period to Eurodollar Loans
shall be continued as ABR Loans and (z) any outstanding Eurodollar Loans shall
be converted, on the last day of the then-current Interest Period, to ABR Loans.
Until such notice has been withdrawn by the Administrative Agent, no further
Eurodollar Loans shall be made or continued as such, nor shall the Borrower have
the right to convert Loans to Eurodollar Loans.
     2.14 Pro Rata Treatment and Payments; Notes.
          (a) Each borrowing by the Borrower from the Lenders hereunder, each
payment by the Borrower on account of any facility fee, utilization fee and any
reduction of the Commitments of the Lenders shall be made pro rata according to
the respective Percentages of the Lenders (excluding any Defaulting Lenders in
connection with the payment of any facility fee or utilization fee).
          (b) Each payment (including each prepayment) by the Borrower on
account of principal of and interest on the Revolving Loans shall be made pro
rata according to the respective outstanding principal amounts of the Revolving
Loans then held by the Lenders. Each payment in respect of Reimbursement
Obligations in respect of any Letter of Credit shall be made to the Issuing
Lender that issued such Letters of Credit.
          (c) Notwithstanding anything to the contrary herein, all payments
(including prepayments) to be made by the Borrower hereunder, whether on account
of principal, Reimbursement Obligations, interest, fees or otherwise, shall be
made without setoff or counterclaim and shall be made prior to 1:00 P.M. on the
due date thereof to the Administrative Agent, for the account of the Lenders or
the Issuing Lender, as applicable, at the Funding Office, in Dollars and in
immediately available funds. The Administrative Agent shall distribute such
payments to the Lenders promptly upon receipt in like funds as received. If any
payment hereunder (other than payments on the Eurodollar Loans) becomes due and
payable on a day other than a Business Day, such payment shall be extended to
the next succeeding Business Day. If any payment on a Eurodollar Loan becomes
due and payable on a day other than a Business Day, the maturity thereof shall
be extended to the next succeeding Business Day unless the result of such
extension would be to extend such payment into another calendar month, in which
event such payment shall be made on the immediately preceding Business Day. In
the case of any

25



--------------------------------------------------------------------------------



 



extension of any payment of principal pursuant to the preceding two sentences,
interest thereon shall be payable at the then applicable rate during such
extension.
          (d) Unless the Administrative Agent shall have been notified in
writing by any Lender prior to a borrowing that such Lender will not make the
amount that would constitute its share of such borrowing available to the
Administrative Agent, the Administrative Agent may assume that such Lender is
making such amount available to the Administrative Agent, and the Administrative
Agent may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. If such amount is not made available to the Administrative
Agent by the required time on the Borrowing Date therefor, such Lender shall pay
to the Administrative Agent, on demand, such amount with interest thereon, at a
rate equal to the greater of (i) the Federal Funds Effective Rate and (ii) a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, for the period until such Lender makes such
amount immediately available to the Administrative Agent. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this paragraph shall be conclusive in the absence of manifest error. If
such Lender’s share of such borrowing is not made available to the
Administrative Agent by such Lender within three Business Days after such
Borrowing Date, the Borrower shall repay such amount to the Administrative
Agent, on demand, together with interest thereon, for each day from the date
such amount was disbursed to the Borrower until the date such amount is repaid
to the Administrative Agent, at the interest rate applicable at the time to the
Loans comprising such borrowing.
          (e) Unless the Administrative Agent shall have been notified in
writing by the Borrower prior to the date of any payment due to be made by the
Borrower hereunder that the Borrower will not make such payment to the
Administrative Agent, the Administrative Agent may assume that the Borrower is
making such payment, and the Administrative Agent may, but shall not be required
to, in reliance upon such assumption, make available to the Lenders their
respective pro rata shares of a corresponding amount. If such payment is not
made to the Administrative Agent by the Borrower within three Business Days
after such due date, the Administrative Agent shall be entitled to recover, on
demand, from each Lender to which any amount which was made available pursuant
to the preceding sentence, such amount with interest thereon at the rate per
annum equal to the daily average Federal Funds Effective Rate. Nothing herein
shall be deemed to limit the rights of the Administrative Agent or any Lender
against the Borrower.
          (f) The Borrower agrees that, upon the request to the Administrative
Agent by any Lender, the Borrower will promptly execute and deliver to such
Lender a promissory note (a “Note”) of the Borrower evidencing any Revolving
Loans of such Lender, substantially in the form of Exhibit J, with appropriate
insertions as to date and principal amount; provided, that delivery of Notes
shall not be a condition precedent to the Effective Date or the occurrence or
making of Loans on the Effective Date.
          (g) The Swingline Lender’s Swingline Loans shall be evidenced by a
promissory note in the form of Exhibit K (the “Swingline Note”) which note shall
be (i) payable to the order of the Swingline Lender, (ii) in the amount of the
Swingline Commitment, (iii) dated the Initial Effective Date and (iv) otherwise
appropriately completed.

26



--------------------------------------------------------------------------------



 



     2.15 Requirements of Law.
          (a) If the adoption of or any change in any Requirement of Law or in
the interpretation or application thereof or compliance by any Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority made subsequent to the date hereof:
               (i) shall subject any Lender to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any Application or any
Eurodollar Loan made by it, or change the basis of taxation of payments to such
Lender in respect thereof (except for Non-Excluded Taxes and Other Taxes covered
by Section 2.16 and net income taxes and franchise taxes imposed in lieu of net
income taxes);
               (ii) shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, deposits
or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
such Lender that is not otherwise included in the determination of the
Eurodollar Rate, which requirements are generally applicable to loans made by
such Lender; or
               (iii) shall impose on such Lender any other condition that is
generally applicable to loans made by such Lender;
and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans or issuing or participating in
Letters of Credit, or to reduce any amount receivable hereunder in respect
thereof, then, in any such case, the Borrower shall promptly pay such Lender,
within 25 days after its demand, any additional amounts necessary to compensate
such Lender for such increased cost or reduced amount receivable. If any Lender
becomes entitled to claim any additional amounts pursuant to this paragraph, it
shall promptly notify the Borrower (with a copy to the Administrative Agent) of
the event by reason of which it has become so entitled.
          (b) If any Lender shall have determined that the adoption of or any
change in any Requirement of Law regarding capital adequacy or in the
interpretation or application thereof or compliance by such Lender or any Person
controlling such Lender with any request or directive regarding capital adequacy
(whether or not having the force of law) from any Governmental Authority made
subsequent to the date hereof shall have the effect of reducing the rate of
return on such Lender’s or such Person’s capital as a consequence of its
obligations hereunder or under or in respect of any Letter of Credit to a level
below that which such Lender or such Person could have achieved but for such
adoption, change or compliance (taking into consideration such Lender’s or such
Person’s policies with respect to capital adequacy) by an amount deemed by such
Lender to be material, then from time to time, after submission by such Lender
to the Borrower (with a copy to the Administrative Agent) of a written request
therefor, the Borrower shall pay to such Lender such additional amount or
amounts as will compensate such Lender or such Person for such reduction.
Notwithstanding anything to the contrary in this Section 2.15, the Borrower
shall not be required to compensate a Lender pursuant to this Section

27



--------------------------------------------------------------------------------



 



2.15 for any amounts incurred more than 90 days prior to the date that such
Lender notifies the Borrower of such Lender’s intention to claim compensation
therefor; provided that, if the circumstances giving rise to such claim have a
retroactive effect, then such 90-day period shall be extended to include the
period of such retroactive effect not to exceed twelve months.
          (c) A certificate as to any additional amounts payable pursuant to
this Section 2.15 submitted by any Lender to the Borrower (with a copy to the
Administrative Agent) shall be conclusive absent manifest error. The obligations
of the Borrower pursuant to this Section 2.15 shall survive for the termination
of this Agreement and the payment of the Loans and all other amounts then due
and payable hereunder.
     2.16 Taxes.
          (a) All payments made by the Borrower under this Agreement shall be
made free and clear of, and without deduction or withholding for or on account
of, any present or future income, stamp or other taxes, levies, imposts, duties,
charges, fees, deductions or withholdings, now or hereafter imposed, levied,
collected, withheld or assessed by any Governmental Authority, excluding net
income taxes and franchise taxes (imposed in lieu of net income taxes) imposed
on the Administrative Agent or any Lender as a result of a present or former
connection between the Administrative Agent or such Lender and the jurisdiction
of the Governmental Authority imposing such tax or any political subdivision or
taxing authority thereof or therein (other than any such connection arising
solely from the Administrative Agent or such Lender having executed, delivered
or performed its obligations or received a payment under, or enforced, this
Agreement or any other Loan Document). If any such non-excluded taxes, levies,
imposts, duties, charges, fees, deductions or withholdings (“Non-Excluded
Taxes”) or Other Taxes are required to be withheld from any amounts payable to
the Administrative Agent or any Lender hereunder, the amounts so payable to the
Administrative Agent or such Lender shall be increased to the extent necessary
to yield to the Administrative Agent or such Lender (after payment of all
Non-Excluded Taxes) interest or any such other amounts payable hereunder at the
rates or in the amounts specified in this Agreement, provided, however, that the
Borrower shall not be required to increase any such amounts payable to any
Lender with respect to any Non-Excluded Taxes (i) that are attributable to such
Lender’s failure to comply with the requirements of paragraph (d) of this
Section or (ii) that are United States withholding taxes imposed on amounts
payable to such Lender at the time such Lender becomes a party to this
Agreement, except to the extent that such Lender’s assignor (if any) was
entitled, at the time of assignment, to receive additional amounts from the
Borrower with respect to such Non-Excluded Taxes pursuant to this paragraph.
          (b) In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
          (c) Whenever any Non-Excluded Taxes or Other Taxes are payable by the
Borrower, as promptly as possible thereafter the Borrower shall send to the
Administrative Agent for its own account or for the account of the relevant
Lender, as the case may be, a certified copy of any original official receipt
received by the Borrower showing payment thereof. If the Borrower fails to pay
any Non-Excluded Taxes or Other Taxes when due to the appropriate taxing
authority, the Borrower shall indemnify the Administrative Agent and the Lenders
for any

28



--------------------------------------------------------------------------------



 




incremental taxes, interest or penalties that may become payable by the
Administrative Agent or any Lender as a result of any such failure.
          (d) Each Lender (or Transferee) that is not a “U.S. Person” as defined
in Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver to the
Borrower and the Administrative Agent (or, in the case of a Participant, to the
Lender from which the related participation shall have been purchased) two
copies of either U.S. Internal Revenue Service Form W-8BEN or Form W-8ECI, or,
in the case of a Non-U.S. Lender claiming exemption from U.S. federal
withholding tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest”, a statement substantially in the form of
Exhibit I and a Form W-8BEN, or any subsequent versions thereof or successors
thereto, properly completed and duly executed by such Non-U.S. Lender claiming
complete exemption from, or a reduced rate of, U.S. federal withholding tax on
all payments by the Borrower under this Agreement and the other Loan Documents.
Such forms shall be delivered by each Non-U.S. Lender on or before the date it
becomes a party to this Agreement (or, in the case of any Participant, on or
before the date such Participant purchases the related participation). In
addition, each Non-U.S. Lender shall deliver such forms promptly upon the
obsolescence or invalidity of any form previously delivered by such Non-U.S.
Lender. Each Non-U.S. Lender shall promptly notify the Borrower at any time it
determines that it is no longer in a position to provide any previously
delivered certificate to the Borrower (or any other form of certification
adopted by the U.S. taxing authorities for such purpose). Notwithstanding any
other provision of this paragraph, a Non-U.S. Lender shall not be required to
deliver any form pursuant to this paragraph that such Non-U.S. Lender is not
legally able to deliver; provided, however, if any Non-U.S. Lender fails to file
forms with the Borrower and the Administrative Agent (or, in the case of a
Participant, with the Lender from which the related participation was purchased)
on or before the date the Non-U.S. Lender becomes a party to this Agreement (or,
in the case of a Participant, on or before the date such Participant purchased
the related participation) entitling the Non-U.S. Lender to a complete exemption
from United States withholding taxes at such time, such Non-U.S. Lender shall
not be entitled to receive any increased payments from the Borrower with respect
to United States withholding taxes under paragraph (a) of this Section, except
to the extent that the Non-U.S. Lender’s assignor (if any) was entitled, at the
time of the assignment to the Non-U.S. Lender, to receive additional amounts
from the Borrower with respect to United States withholding taxes.
          (e) A Lender that is entitled to an exemption from or reduction of
non-U.S. withholding tax under the law of the jurisdiction in which the Borrower
is located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate, provided that such Lender is
legally entitled to complete, execute and deliver such documentation and in such
Lender’s judgment such completion, execution or submission would not materially
prejudice the legal position of such Lender.
          (f) Neither the Administrative Agent nor any Lender shall be obligated
under any circumstances to make available its tax returns (or any other
information relating to its taxes which it deems confidential) to the Borrower
or any other Person.

29



--------------------------------------------------------------------------------



 



          (g) The agreements in this Section 2.16 shall survive for the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.
     2.17 Indemnity. The Borrower agrees to indemnify each Lender for, and to
hold each Lender harmless from, any loss, cost or expense (including, without
limitation, any interest paid by such Lender to lenders of funds borrowed by it
to make or carry its Eurodollar Loans to the extent not recovered by the Lender
in connection with the liquidation or re-employment of such funds and including
the compensation payable by such Lender to a Participant) and any loss sustained
by such Lender in connection with the liquidation or re-employment of such funds
(including, without limitation, a return on such liquidation or re-employment
that would result in such Lender receiving less than it would have received had
such Eurodollar Loan remained outstanding until the last day of the Interest
Period applicable to such Eurodollar Loans) that such Lender may sustain or
incur as a consequence of (a) default by the Borrower in making a borrowing of,
conversion into or continuation of Eurodollar Loans after the Borrower has given
a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment of or conversion
from Eurodollar Loans after the Borrower has given a notice thereof in
accordance with the provisions of this Agreement or (c) the making of a
prepayment of Eurodollar Loans on a day that is not the last day of an Interest
Period with respect thereto. A certificate as to any amounts payable pursuant to
this Section 2.17 submitted to the Borrower by any Lender shall be conclusive in
the absence of manifest error. This covenant shall survive the termination of
this Agreement and the payment of the Loans and all other amounts payable
hereunder.
     2.18 Change of Lending Office. Each Lender agrees that, upon the occurrence
of any event giving rise to the operation of Section 2.15 or 2.16(a) with
respect to such Lender, it will, if requested by the Borrower, use reasonable
efforts (subject to overall policy considerations of such Lender) to designate
another lending office for any Loans affected by such event with the object of
avoiding the consequences of such event; provided, that such designation is made
on terms that, in the sole judgment of such Lender, cause such Lender and its
lending office(s) to suffer no unreimbursed economic disadvantage or any legal
or regulatory disadvantage, and provided, further, that nothing in this
Section 2.18 shall affect or postpone any of the obligations of the Borrower or
the rights of any Lender pursuant to Section 2.15 or 2.16(a).
     2.19 Replacement of Lenders. The Borrower shall be permitted to replace any
Lender that (a) requests (on its behalf or any of its Participants)
reimbursement for amounts owing pursuant to Section 2.15 or 2.16(a) or
(b) defaults in its obligation to make Loans hereunder, with a replacement
financial institution; provided that (i) such replacement does not conflict with
any Requirement of Law, (ii) no Event of Default shall have occurred and be
continuing at the time of such replacement, (iii) prior to any such replacement,
such Lender shall have taken no action under Section 2.18 which eliminates the
continued need for payment of amounts owing pursuant to Section 2.15 or 2.16(a),
(iv) the replacement financial institution shall purchase, at par, all Loans and
other amounts owing to such replaced Lender on or prior to the date of
replacement, (v) the Borrower shall be liable to such replaced Lender under
Section 2.17 if any Eurodollar Loan owing to such replaced Lender shall be
purchased other than on the last day of the Interest Period relating thereto,
(vi) the replacement financial institution, if not already a Lender, shall be
reasonably satisfactory to the Administrative Agent and, if a different entity,
the Issuing Lender, (vii) the replaced Lender shall be obligated to make such
replacement in

30



--------------------------------------------------------------------------------



 



accordance with the provisions of Section 10.6 (provided that the Borrower shall
be obligated to pay the registration and processing fee referred to therein),
(viii) until such time as such replacement shall be consummated, the Borrower
shall pay all additional amounts (if any) required pursuant to Section 2.15 or
2.16(a), as the case may be, and (ix) any such replacement shall not be deemed
to be a waiver of any rights that the Borrower, the Administrative Agent or any
other Lender shall have against the replaced Lender; provided, further, that if
the Borrower seeks to exercise such right, it must do so within sixty (60) days
after it first knows or should have known of the occurrence of the event or
events giving rise to such right, and neither the Administrative Agent nor any
Lender shall have any obligation to identify or locate a replacement Lender for
the Borrower (it being expressly agreed that in such circumstances it is the
Borrower’s obligation to identify or locate a replacement Lender that is
acceptable to the Administrative Agent).
SECTION 3. LETTERS OF CREDIT
     3.1 L/C Commitment.
          (a) On the terms and subject to the conditions hereof, the Issuing
Lender, in reliance on the agreements of the other Lenders set forth in
Section 3.4(a), agrees to issue standby letters of credit (the letters of credit
issued on or after the Initial Effective Date pursuant to this Section 3,
collectively, the “Letters of Credit”) for the account of the Borrower on any
Business Day on or after the Initial Effective Date and during the Commitment
Period in such form as may be approved from time to time by the Issuing Lender;
provided, that no Issuing Lender shall issue any Letter of Credit if, after
giving effect to such issuance, (i) the L/C Obligations would exceed the L/C
Commitment or (ii) the aggregate amount of the Available Commitments would be
less than zero. Each Letter of Credit shall (i) be denominated in Dollars and
(ii) expire no later than the earlier of (x) the first anniversary of its date
of issuance and (y) the date which is five Business Days prior to the
Termination Date; provided that any Letter of Credit with a one-year term may
provide for the renewal thereof for additional one-year periods (which shall in
no event extend beyond the date referred to in clause (y) above).
          (b) No Issuing Lender shall at any time be obligated to issue, amend,
extend or renew any Letter of Credit hereunder if such issuance, amendment,
extension or renewal would conflict with, or cause the Issuing Lender or any L/C
Participant to exceed any limits imposed by, any applicable Requirement of Law.
     3.2 Procedure for Issuance of Letters of Credit. The Borrower may from time
to time request that the Issuing Lender issue a Letter of Credit by delivering
to the Issuing Lender at its address for notices specified herein an Application
therefor, completed to the satisfaction of the Issuing Lender, and such other
certificates, documents and other papers and information as the Issuing Lender
may request. Concurrently with the delivery of an Application to the Issuing
Lender, the Borrower shall deliver a copy thereof to the Administrative Agent
and the Administrative Agent shall provide notice of such request to the
Lenders. Upon receipt of any Application, the Issuing Lender will process such
Application and the certificates, documents and other papers and information
delivered to it in connection therewith in accordance with its customary
procedures and shall promptly issue the Letter of Credit requested thereby by
issuing the original of such Letter of Credit to the beneficiary thereof or as
otherwise may be agreed to

31



--------------------------------------------------------------------------------



 



by the Issuing Lender and the Borrower (but in no event shall any Issuing Lender
be required to issue any Letter of Credit earlier than three Business Days after
its receipt of the Application therefor and all such other certificates,
documents and other papers and information relating thereto). Promptly after
issuance by the Issuing Lender of a Letter of Credit, the Issuing Lender shall
furnish a copy of such Letter of Credit to the Borrower. The Issuing Lender
shall promptly give notice to the Administrative Agent of the issuance of each
Letter of Credit issued by the Issuing Lender (including the amount thereof),
and shall provide a copy of such Letter of Credit to the Administrative Agent as
soon as possible after the date of issuance.
     3.3 Fees and Other Charges.
          (a) The Borrower will pay a fee on the aggregate drawable amount of
all outstanding Letters of Credit at a per annum rate equal to the Applicable
Margin then in effect with respect to Eurodollar Loans, shared ratably among the
Lenders in accordance with their respective Percentages and payable quarterly in
arrears on each Fee Payment Date after the issuance date. On and after the
occurrence of an Event of Default, until the time when such Event of Default
shall have been cured or waived in writing by the Required Lenders or all the
Lenders (as required by this Agreement), the foregoing fee shall be increased by
two percent (2.00%) payable on demand.
          (b) The Borrower shall pay directly to the Issuing Lender for its own
account a fronting fee in an amount with respect to each Letter of Credit equal
to 0.10% per annum of the amount of such Letter of Credit, due and payable
quarterly in arrears on each Fee Payment Date after the issuance date; provided,
that in the case of an increase in the amount of a Letter of Credit after the
issuance thereof, such fronting fee shall be payable only on the increased
amount thereof. In addition to the foregoing fees, the Borrower shall pay or
reimburse the Issuing Lender for such normal and customary costs and expenses as
are incurred or charged by the Issuing Lender in issuing, negotiating, effecting
payment under, amending, renewing or otherwise administering any Letter of
Credit.
     3.4 L/C Participations.
          (a) The Issuing Lender irrevocably agrees to grant and hereby grants
to each L/C Participant, and, to induce the Issuing Lender to issue Letters of
Credit hereunder, each L/C Participant irrevocably agrees to accept and purchase
and hereby accepts and purchases from the Issuing Lender, on the terms and
conditions hereinafter stated, for such L/C Participant’s own account and risk,
an undivided interest equal to such L/C Participant’s Percentage in the Issuing
Lender’s obligations and rights under each Letter of Credit issued by the
Issuing Lender hereunder and the amount of each draft paid by the Issuing Lender
thereunder. Each L/C Participant unconditionally and irrevocably agrees with the
Issuing Lender that, if a draft is paid under any Letter of Credit issued by the
Issuing Lender for which the Issuing Lender is not reimbursed in full by the
Borrower in accordance with the terms of this Agreement, such L/C Participant
shall pay to the Administrative Agent for the account of the Issuing Lender upon
demand at the Issuing Lender’s address for notices specified herein (and
thereafter the Administrative Agent shall promptly pay to the Issuing Lender) an
amount equal to such L/C Participant’s Percentage of the amount of such draft,
or any part thereof, that is not so reimbursed. Each L/C Participant’s
obligation to pay such amount shall be absolute and

32



--------------------------------------------------------------------------------



 




unconditional and shall not be affected by any circumstance, including (i) any
setoff, counterclaim, recoupment, defense or other right that such L/C
Participant may have against the Issuing Lender, the Borrower or any other
Person for any reason whatsoever, (ii) the occurrence or continuance of a
Default or an Event of Default or the failure to satisfy any of the other
conditions specified in Section 5, (iii) any adverse change in the condition
(financial or otherwise) of the Borrower, (iv) any breach of this Agreement or
any other Loan Document by the Borrower, any other Borrower or any other L/C
Participant or (v) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing.
          (b) If any amount (a “Participation Amount”) required to be paid by
any L/C Participant to the Issuing Lender pursuant to Section 3.4(a) in respect
of any unreimbursed portion of any payment made by the Issuing Lender under any
Letter of Credit is paid to the Issuing Lender within three Business Days after
the date such payment is due, the Issuing Lender shall so notify the
Administrative Agent, which shall promptly notify the L/C Participants, and each
L/C Participant shall pay to the Administrative Agent, for the account of the
Issuing Lender, on demand (and thereafter the Administrative Agent shall
promptly pay to the Issuing Lender) an amount equal to the product of (i) such
Participation Amount, times (ii) the daily average Federal Funds Effective Rate
during the period from and including the date such payment is required to the
date on which such payment is immediately available to the Issuing Lender, times
(iii) a fraction the numerator of which is the number of days that elapse during
such period and the denominator of which is 360. If any Participation Amount
required to be paid by any L/C Participant pursuant to Section 3.4(a) is not
made available to the Administrative Agent for the account of the Issuing Lender
by such L/C Participant within three Business Days after the date such payment
is due, the Administrative Agent on behalf of the Issuing Lender shall be
entitled to recover from such L/C Participant, on demand, such Participation
Amount with interest thereon calculated from such due date at the rate per annum
applicable to ABR Loans. A certificate of the Administrative Agent submitted on
behalf of the Issuing Lender to any L/C Participant with respect to any amounts
owing under this Section shall be conclusive in the absence of manifest error.
          (c) Whenever, at any time after the Issuing Lender has made payment
under any Letter of Credit and has received from the Administrative Agent any
L/C Participant’s pro rata share of such payment in accordance with
Section 3.4(a), the Issuing Lender receives any payment related to such Letter
of Credit (whether directly from the Borrower or otherwise, including proceeds
of collateral applied thereto by the Issuing Lender), or any payment of interest
on account thereof, the Issuing Lender will distribute to the Administrative
Agent for the account of such L/C Participant (and thereafter the Administrative
Agent will promptly distribute to such L/C Participant) its pro rata share
thereof; provided, however, that in the event that any such payment received by
the Issuing Lender shall be required to be returned by the Issuing Lender, such
L/C Participant shall return to the Administrative Agent for the account of the
Issuing Lender (and thereafter the Administrative Agent shall promptly return to
the Issuing Lender) the portion thereof previously distributed by the Issuing
Lender.
     3.5 Reimbursement Obligation of the Borrower. The Borrower agrees to
reimburse the Issuing Lender on (i) the Business Day on which the Borrower
receives notice from the Issuing Lender of a draft drawn on a Letter of Credit
issued by the Issuing Lender and paid by the Issuing Lender, if such notice is
received on such Business Day prior to 10:00 A.M. or (ii) if

33



--------------------------------------------------------------------------------



 



clause (i) above does not apply, the Business Day immediately following the day
on which the Borrower receives such notice, for the amount of (A) such draft so
paid and (B) any taxes, fees, charges or other costs or expenses incurred by the
Issuing Lender in connection with such payment which are obligations of the
Borrower hereunder (the amounts described in the foregoing clauses (A) and
(B) in respect of any drawing, collectively, the “Payment Amount”). Each such
payment shall be made to the Issuing Lender at its address for notices specified
herein in lawful money of the United States of America and in immediately
available funds. Interest shall be payable on each Payment Amount from the date
of the applicable drawing until payment in full at the rate set forth in
(i) until the second Business Day following the date of the applicable drawing,
Section 2.11(b) and (ii) thereafter, Section 2.11(c). Each drawing under any
Letter of Credit shall (unless an event of the type described in clause (i) or
(ii) of Section 8(f) shall have occurred and be continuing with respect to the
Borrower, in which case the procedures specified in Section 3.4 for funding by
L/C Participants shall apply) constitute a request by the Borrower to the
Administrative Agent for a borrowing pursuant to Section 2.1 of ABR Loans (or,
at the option of the Administrative Agent and the Swingline Lender in their sole
discretion, a borrowing pursuant to Section 2.4 of Swingline Loans) in the
amount of such drawing. The Borrowing Date with respect to such borrowing shall
be the first date on which a borrowing of Revolving Loans (or, if applicable,
Swingline Loans) could be made, pursuant to Section 2.1 (or, if applicable,
Section 2.4), if the Administrative Agent had received a notice of such
borrowing at the time the Administrative Agent receives notice from the Issuing
Lender of such drawing under such Letter of Credit.
     3.6 Obligations Absolute. The Borrower’s obligations under this Section 3
shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment that the Borrower
may have or have had against any Issuing Lender, any beneficiary of a Letter of
Credit or any other Person. Without waiving any claim the Borrower may assert
against the Issuing Lender pursuant to Section 3.12, the Borrower also agrees
with the Issuing Lender that the Issuing Lender shall not be responsible for,
and the Borrower’s Reimbursement Obligations under Section 3.5 shall not be
affected by, among other things, the validity or genuineness of documents or of
any endorsements thereon, even though such documents shall in fact prove to be
invalid, fraudulent or forged, or any dispute between or among the Borrower and
any beneficiary of any Letter of Credit or any other party to which such Letter
of Credit may be transferred or any claims whatsoever of the Borrower against
any beneficiary of such Letter of Credit or any such transferee. No Issuing
Lender shall be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the Issuing Lender. The Borrower agrees that any action taken or omitted by the
Issuing Lender under or in connection with any Letter of Credit issued by it or
the related drafts or documents, if done in the absence of gross negligence or
willful misconduct and in accordance with the standards or care specified in the
Uniform Commercial Code of the State of Minnesota, shall be binding on the
Borrower and shall not result in any liability of the Issuing Lender to the
Borrower.
     3.7 Letter of Credit Payments. If any draft shall be presented for payment
under any Letter of Credit, the Issuing Lender shall promptly notify the
Borrower and the Administrative Agent of the date and amount thereof. The
responsibility of the Issuing Lender to the Borrower

34



--------------------------------------------------------------------------------



 



in connection with any draft presented for payment under any Letter of Credit,
in addition to any payment obligation expressly provided for in such Letter of
Credit issued by the Issuing Lender, shall be limited to determining that the
documents (including each draft) delivered under such Letter of Credit in
connection with such presentment appear on their face to be in conformity with
such Letter of Credit.
     3.8 Applications. To the extent that any provision of any Application
related to any Letter of Credit is inconsistent with the provisions of this
Section 3, the provisions of this Section 3 shall apply.
     3.9 Actions of Issuing Lender. The Issuing Lender shall be entitled to
rely, and shall be fully protected in relying, upon any draft, writing,
resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, telecopy, telex or teletype message, statement, order or other
document believed by it in good faith to be genuine and correct and to have been
signed, sent or made by the proper Person or Persons, and upon advice and
statements of legal counsel, independent accountants and other experts selected
by the Issuing Lender. The Issuing Lender shall be fully justified in failing or
refusing to take any action under this Agreement unless it shall first have
received such advice or concurrence of the Required Lenders as it reasonably
deems appropriate or it shall first be indemnified to its reasonable
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action.
Notwithstanding any other provision of this Section 3.9, the Issuing Lender
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement in accordance with a request of the Required Lenders, and
such request and any action taken or failure to act pursuant thereto shall be
binding upon the Lenders and any future holders of a participation in any Letter
of Credit.
     3.10 Borrower’s Indemnification. The Borrower hereby agrees to indemnify
and hold harmless each Lender, the Issuing Lender and the Administrative Agent,
and their respective directors, officers, agents and employees from and against
any and all claims and damages, losses, liabilities, costs or expenses which
such Lender, the Issuing Lender or the Administrative Agent may incur (or which
may be claimed against such Lender, the Issuing Lender or the Administrative
Agent by any Person whatsoever) by reason of or in connection with the issuance,
execution and delivery or transfer of or payment or failure to pay under any
Letter of Credit or any actual or proposed use of any Letter of Credit,
including, without limitation, any claims, damages, losses, liabilities, costs
or expenses which the Issuing Lender may incur by reason of or in connection
with (i) the failure of any other Lender to fulfill or comply with its
obligations to the Issuing Lender hereunder (but nothing herein contained shall
affect any rights the Borrower may have against any defaulting Lender) or
(ii) by reason of or on account of the Issuing Lender issuing any Letter of
Credit which specifies that the term “Beneficiary” included therein includes any
successor by operation of law of the named Beneficiary, but which Letter of
Credit does not require that any drawing by any such successor Beneficiary be
accompanied by a copy of a legal document, satisfactory to the Issuing Lender,
evidencing the appointment of such successor Beneficiary; provided that the
Borrower shall not be required to indemnify any Lender, any Issuing Lender or
the Administrative Agent for any claims, damages, losses, liabilities, costs or
expenses to the extent, but only to the extent, caused by (x) the willful
misconduct or gross negligence of the Issuing Lender in determining whether a
request presented under any Letter of Credit complied with the terms of such
Letter of Credit or (y) the Issuing Lender’s failure to pay

35



--------------------------------------------------------------------------------



 



under any Letter of Credit after the presentation to it of a request strictly
complying with the terms and conditions of such Letter of Credit. Nothing in
this Section is intended to limit the obligations of the Borrower under any
other provision of this Agreement.
     3.11 Lenders’ Indemnification. Each Lender shall, ratably in accordance
with its Percentage, indemnify the Issuing Lender, its affiliates and their
respective directors, officers, agents and employees (to the extent not
reimbursed by the Borrower) against any cost, expense (including reasonable
counsel fees and disbursements), claim, demand, action, loss or liability
(except such as result from such indemnitees’ gross negligence or willful
misconduct or the Issuing Lender’s failure to pay under any Letter of Credit
after the presentation to it of a request strictly complying with the terms and
conditions of the Letter of Credit) that such indemnitees may suffer or incur in
connection with this Section or any action taken or omitted by such indemnitees
hereunder.
     3.12 Claims Against L/C Issuer. The Borrower will have a claim against the
L/C Issuer, and the L/C Issuer will be liable to the Borrower, to the extent,
but only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by the Borrower which the Borrower proves were caused by the
L/C Issuer’s willful misconduct or gross negligence or the L/C Issuer’s payment
or failure to pay under any Letter of Credit that is in violation of Article 5
of the UCC.
SECTION 4. REPRESENTATIONS AND WARRANTIES
          To induce the Administrative Agent and the Lenders to enter into this
Agreement and to make the Loans and issue or participate in the Letters of
Credit, the Borrower hereby represents and warrants to the Administrative Agent
and each Lender, on the Effective Date and on the date of each Credit Event
hereunder after the Effective Date, that:
     4.1 Financial Condition. The audited consolidated balance sheets of the
Borrower and its consolidated Subsidiaries as of September 30, 2005 and 2006,
and the related consolidated statements of income and cash flows for the fiscal
years ended September 30, 2004, 2005 and 2006, reported on by KPMG LLP or
Deloitte & Touche LLP, as applicable, and the unaudited consolidated balance
sheets of the Borrower and its consolidated Subsidiaries as of March 31, 2006
and 2007, and the related consolidated statements of income and cash flows for
six months ended March 31, 2006 and 2007 present fairly the consolidated
financial condition of the Borrower and its consolidated Subsidiaries as of such
date, and the consolidated results of its operations and its consolidated cash
flows for the fiscal period then ended. All such financial statements, including
the related schedules and notes thereto, have been prepared in accordance with
GAAP applied consistently throughout the periods involved. Neither the Borrower
nor any of its Subsidiaries has any Guarantee Obligation, contingent
liabilities, liability for taxes, any long-term leases, unusual forward or
long-term commitments, including any Swap Agreement, or other outstanding
obligations (including obligations in respect of off-balance sheet transactions)
which, in any such case, are material in the aggregate, except as disclosed in
the most recent financial statements referred to in this paragraph or in the
financial statements delivered to the Administrative Agent pursuant to
Section 6.1.

36



--------------------------------------------------------------------------------



 



     4.2 No Material Adverse Effect. Since September 30, 2006, there has been no
development or event, including any development or event with respect to the
Disclosed Litigation or any matter disclosed in the Specified Exchange Act
Filings, that has had or could reasonably be expected to have a Material Adverse
Effect.
     4.3 Existence; Compliance with Law. Each of the Borrower and its
Subsidiaries (a) is duly organized, validly existing and in good standing under
the laws of its jurisdiction of organization, (b) has the corporate power and
corporate authority to own and operate its property, to lease the property it
operates as lessee and to conduct the business in which it is currently engaged,
(c) is duly qualified as a foreign corporation or other organization and in good
standing under the laws of each jurisdiction where its ownership, lease or
operation of property or the conduct of its business requires such qualification
except to the extent that the failure to so qualify could not reasonably be
expected to have a Material Adverse Effect and (d) is in compliance with all
Requirements of Law except to the extent that the failure to comply therewith
could not, in the aggregate, reasonably be expected to have a Material Adverse
Effect.
     4.4 Power; Authorization; Enforceable Obligations. The Borrower has the
corporate power and corporate authority to make, deliver and perform the Loan
Documents and to obtain Extensions of Credit. The Borrower has taken all
necessary corporate action to authorize the execution, delivery and performance
of the Loan Documents and to authorize the extensions of credit on the terms and
conditions of this Agreement. No consent or authorization of, filing with,
notice to or other act by or in respect of, any Governmental Authority or any
other Person is required in connection with the Extensions of Credit or with the
execution, delivery, performance, validity or enforceability of this Agreement
or any of the Loan Documents, except consents, authorizations, filings and
notices which have been obtained or made and are in full force and effect. This
Agreement has been, and each other Loan Document upon execution and delivery
will be, duly executed and delivered. This Agreement constitutes, and each other
Loan Document upon execution will constitute, a legal, valid and binding
obligation of the Borrower, enforceable against the Borrower in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).
     4.5 No Legal Bar. The execution, delivery and performance of this Agreement
and the other Loan Documents, the issuance of Letters of Credit, the Extensions
of Credit and the use of the proceeds thereof will not violate in any material
respect any Requirement of Law applicable to the Borrower or any of its
Subsidiaries or any Contractual Obligation of the Borrower or any of its
Subsidiaries and will not result in, or require, the creation or imposition of
any Lien on any of their respective properties or revenues pursuant to any
Requirement of Law or any such Contractual Obligation. No Requirement of Law or
Contractual Obligation applicable to the Borrower or any of its Subsidiaries
could be expected, either individually or in the aggregate, to have a Material
Adverse Effect.
     4.6 Litigation. Except as set forth in Item 1 of Part II of the Borrower’s
quarterly report on Form 10-Q for the fiscal quarter ended March 31, 2007 or
Item 3 of Part I of the Borrower’s annual report on Form 10-K for the fiscal
year ended September 30, 2006 (the “Disclosed Litigation”), no litigation,
investigation or proceeding of or before any arbitrator or

37



--------------------------------------------------------------------------------



 



Governmental Authority is pending or, to the knowledge of the Borrower,
threatened by or against the Borrower or any of its Subsidiaries or against any
of their respective properties or revenues with respect to any of the Loan
Documents or that, if adversely determined, could reasonably be expected to have
a Material Adverse Effect.
     4.7 No Default. Neither the Borrower nor any of its Subsidiaries is in
default under or with respect to any of its Contractual Obligations in any
respect that could reasonably be expected to have a Material Adverse Effect. No
Default or Event of Default has occurred and is continuing.
     4.8 Taxes. The Borrower and each of its Subsidiaries has filed or caused to
be filed all Federal and state returns of income and franchise taxes imposed in
lieu of net income taxes and all other material tax returns that are required to
be filed and has paid all taxes shown to be due and payable on said returns or
with respect to any claims or assessments for taxes made against it or any of
its property by any Governmental Authority (other than any amounts the validity
of which are currently being contested in good faith by appropriate proceedings
and with respect to which reserves in conformity with GAAP have been provided on
the books of the Borrower or any of its Subsidiaries, as applicable). No
material tax Liens have been filed against the Borrower or any of its
Subsidiaries other than (a) Liens for taxes which are not delinquent or
(b) Liens for taxes which are being contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided on the books of the Borrower or any of its Subsidiaries, as applicable.
     4.9 Federal Regulations. No part of the proceeds of any Loans, and no other
Extensions of Credit, will be used for “buying” or “carrying” any “margin stock”
within the respective meanings of each of the quoted terms under Regulation U as
now and from time to time hereafter in effect or for any purpose that violates
the provisions of the Regulations of the Board.
     4.10 ERISA. Neither a Reportable Event nor an “accumulated funding
deficiency” (within the meaning of Section 412 of the Code or Section 302 of
ERISA) has occurred with respect to any Plan, and each Plan has complied in all
material respects with the applicable provisions of ERISA and the Code. No
termination of a Single Employer Plan has occurred that is a distress
termination under Section 41041 of ERISA, a termination at the instigation of
the PBGC or has resulted in, or could reasonably be likely to result in, a
material liability to the Company, and no Lien in favor of the PBGC or a Plan
has arisen. The present value of all accrued benefits under each Single Employer
Plan (based on those assumptions used to fund such Plans) did not, as of the
last annual valuation date prior to the date on which this representation is
made or deemed made, exceed the value of the assets of such Plan allocable to
such accrued benefits by a material amount. Neither the Borrower nor any
Commonly Controlled Entity has had a complete or partial withdrawal from any
Multiemployer Plan that has resulted or could reasonably be expected to result
in a material liability under ERISA, and neither the Borrower nor any Commonly
Controlled Entity would become subject to any material liability under ERISA if
the Borrower or any such Commonly Controlled Entity were to withdraw completely
from all Multiemployer Plans as of the valuation date most closely preceding the
date on which this representation is made or deemed made. To the Borrower’s
knowledge, no such Multiemployer Plan is in Reorganization or Insolvent.

38



--------------------------------------------------------------------------------



 



     4.11 Investment Company Act; Other Regulations. The Borrower is not an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended. The
Borrower is not subject to regulation under any Requirement of Law (other than
Regulation X of the Board) that limits its ability to incur Indebtedness under
this Agreement.
     4.12 Environmental Matters. Except as, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect:
          (a) the facilities and properties owned, leased or operated by the
Borrower and its Subsidiaries (the “Properties”) do not contain, and, to the
Borrower’s knowledge, have not previously contained, any Materials of
Environmental Concern in amounts or concentrations or under circumstances that
constitute or constituted a violation of, or could give rise to liability under,
any Environmental Law;
          (b) neither the Borrower nor any of its Subsidiaries has received or
is aware of any notice of violation, alleged violation, non-compliance,
liability or potential liability regarding environmental matters or compliance
with Environmental Laws with regard to any of the Properties or the business
operated by the Borrower and its Subsidiaries (the “Business”), nor does the
Borrower have knowledge or reason to believe that any such notice will be
received or is being threatened;
          (c) Materials of Environmental Concern have not been transported or
disposed of from the Properties in violation of, or in a manner or to a location
that, to the Borrower’s knowledge, could give rise to liability under, any
Environmental Law, nor have any Materials of Environmental Concern been
generated, treated, stored or disposed of at, on or under any of the Properties
in violation of, or in a manner that, to the Borrower’s knowledge, could give
rise to liability under, any applicable Environmental Law;
          (d) no judicial proceeding or governmental or administrative action is
pending or, to the knowledge of the Borrower, threatened, under any
Environmental Law to which the Borrower or any of its Subsidiaries is or will be
named as a party with respect to the Properties or the Business, nor are there
any consent decrees or other decrees, consent orders, administrative orders or
other orders, or other administrative or judicial requirements outstanding under
any Environmental Law with respect to the Properties or the Business;
          (e) there has been no release or threat of release of Materials of
Environmental Concern at or from the Properties, or arising from or related to
the operations of the Borrower or any of its Subsidiaries in connection with the
Properties or otherwise in connection with the Business, in violation of or in
amounts or in a manner that could give rise to liability under Environmental
Laws;
          (f) the Properties and all operations at the Properties are in
compliance, and have in the last five years been in compliance, with all
applicable Environmental Laws, and there is no contamination at, under or about
the Properties or violation of any Environmental Law with respect to the
Properties or the Business; and

39



--------------------------------------------------------------------------------



 



          (g) neither the Borrower nor any of its Subsidiaries has assumed any
liability of any other Person under Environmental Laws.
     4.13 Accuracy of Information, Etc. No statement or information (other than
projections, if any, and pro forma information) contained in this Agreement, any
other Loan Document or any other document, certificate or statement furnished by
or on behalf of the Borrower to the Administrative Agent or the Lenders, or any
of them, for use in connection with the transactions contemplated by this
Agreement or the other Loan Documents, contained as of the date such statement,
information, document or certificate was so furnished, any untrue statement of a
material fact or omitted to state a material fact necessary to make the
statements contained herein or therein not misleading. The projections, if any,
and pro forma financial information contained in the materials referenced above
are based upon good faith estimates and assumptions believed by management of
the Borrower to be reasonable at the time made, it being recognized by the
Lenders that such financial information as it relates to future events is not to
be viewed as fact and that actual results during the period or periods covered
by such financial information may differ from the projected results set forth
therein by a material amount. Except as set forth in the Borrower’s Specified
Exchange Act Filings, there is no fact known to the Borrower that could
reasonably be expected to have a Material Adverse Effect that has not been
expressly disclosed herein, in the other Loan Documents or in any other
documents, certificates and statements furnished to the Administrative Agent and
the Lenders for use in connection with the transactions contemplated hereby and
by the other Loan Documents.
     4.14 Regulatory Matters. The Borrower is not subject to regulation under
the Investment Company Act of 1940, the Federal Power Act, the Interstate
Commerce Act, any state public utilities code or to any other Requirement of Law
(other than Regulation X of the Board) limiting its ability to incur
Indebtedness.
     4.15 Burdensome Contractual Obligations, Etc. Neither the Borrower or any
of its Subsidiaries nor any of their respective properties are subject to any
Contractual Obligation or Requirement of Law which, either individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect.
     4.16 Foreign Assets Control, Etc.
          (a) The Borrower (i) is not, nor is controlled by, a Designated
Person; (ii) to its knowledge, has not received funds or other property from a
Designated Person; and (iii) is not in breach, or to its knowledge, the subject,
of any action or investigation under any Anti-Terrorism Law. To its knowledge,
(i) the Borrower does not engage nor will it knowingly engage in any dealings or
transactions with any Designated Person, and (ii) the Borrower is not nor will
it knowingly be otherwise associated, with any Designated Person. The Company
and each Subsidiary are in compliance, in all material respects, with the
Patriot Act. The Company has taken reasonable measures to ensure compliance with
the Anti-Terrorism Laws.
          (b) No portion of the proceeds of any Extension of Credit made
hereunder has been or will be used, directly or indirectly for, and no fee,
commission, rebate or other value has been or will be paid to, or for the
benefit of, any governmental official, political party, official of

40



--------------------------------------------------------------------------------



 




a political party or any other Person acting in an official capacity in
violation of any applicable law, including the U.S. Foreign Corrupt Practices
Act of 1977, as amended.
SECTION 5. CONDITIONS PRECEDENT
     5.1 Conditions to the Effective Date. The occurrence of the Effective Date
is subject to the satisfaction of the following conditions precedent:
          (a) Agreement. The Administrative Agent shall have received this
Agreement, executed and delivered by the Administrative Agent, the Borrower and
each Person listed on Schedule 1.1A.
          (b) Financial Statements. The Lenders shall have received the
financial statements described in Section 4.1.
          (c) Consents and Approvals. All governmental and third party consents
and approvals necessary in connection with this Agreement and the other Loan
Documents and the transactions contemplated hereby shall have been obtained and
be in full force and effect; and the Administrative Agent shall have received a
certificate executed by two Responsible Officers to the foregoing effect.
          (d) Fees.
               (i) The Lenders under the Existing Credit Agreement shall have
received all facility fees and other fees required to be paid under the Existing
Credit Agreement for the period from July 1, 2007 through the Effective Date.
               (ii) The Lenders, the Joint Lead Arrangers and the Administrative
Agent shall have received all fees required to be paid and all expenses for
which invoices have been presented (including the reasonable fees and expenses
of legal counsel and the fees and expenses payable pursuant to the
Administrative Agent’s Fee Letter), on or before the Effective Date.
          (e) Secretary’s Certificate; Certified Certificate of Incorporation;
Closing Certificate; Good Standing Certificate. The Administrative Agent shall
have received (i) a secretary’s certificate of the Borrower, dated the Effective
Date, substantially in the form of Exhibit F-1, with appropriate insertions and
attachments, including the certificate of incorporation of the Borrower
certified by the Delaware Secretary of State, (ii) a closing certificate of the
Borrower, dated the Effective Date, substantially in the form of Exhibit F-2,
and (iii) a good standing certificate for the Borrower from the Delaware
Secretary of State.
          (f) Legal Opinion. The Administrative Agent shall have received the
legal opinion of Faegre & Benson, special counsel on behalf of the Borrower,
substantially in the form of Exhibit H.
          (g) Representations and Warranties. Each of the representations and
warranties made by the Borrower in this Agreement that does not contain a
materiality qualification shall be true and correct in all material respects on
and as of the Effective Date, and

41



--------------------------------------------------------------------------------



 




each of the representations and warranties made by the Borrower in this
Agreement that contains a materiality qualification shall be true and correct on
and as of the Effective Date (or, to the extent such representations and
warranties specifically relate to an earlier date, that such representations and
warranties were true and correct in all material respects, or true and correct,
as the case may be, as of such earlier date).
          (h) Compliance Certificate. A certificate duly executed by two
Responsible Officers containing all information and calculations reasonably
necessary to establish the Total Leverage Ratio as of March 31, 2007, after
giving pro forma effect for any Credit Event occurring between April 1, 2007 and
the Effective Date.
          (i) No Default. No Default or Event of Default shall have occurred and
be continuing.
     5.2 Conditions to Each Credit Event. The agreement of each Lender to make
any Loan or to issue or extend the expiry date under, or participate in, a
Letter of Credit (other than the extension of a Letter of Credit pursuant to the
evergreen provisions therein) (each, a “Credit Event”), including the Issuing
Lender to issue a Letter of Credit, on any date (including any Credit Event to
occur on the Effective Date) is subject to the satisfaction of the following
conditions precedent:
          (a) Satisfaction of Conditions Precedent in Section 5.1. The
conditions precedent set forth in Section 5.1 shall have been satisfied or
waived in accordance with this Agreement as of the Effective Date.
          (b) Representations and Warranties. Each of the representations and
warranties made by the Borrower in this Agreement that does not contain a
materiality qualification shall be true and correct in all material respects on
and as of the date of such Credit Event as if made on and as of such date, and
each of the representations and warranties made by the Borrower in this
Agreement that contains a materiality qualification shall be true and correct on
and as of such date (or, to the extent such representations and warranties
specifically relate to an earlier date, that such representations and warranties
were true and correct in all material respects, or true and correct, as the case
may be, as of such earlier date).
          (c) Material Adverse Change. Since September 30, 2006, there has been
no material adverse change in the business, assets, results of operations or
condition (financial or other) of the Borrower and its Subsidiaries, taken as a
whole.
          (d) No Default. No Default or Event of Default shall have occurred and
be continuing on the date of such Credit Event or after giving effect to the
Credit Event requested to be made on such date.
Each borrowing of Loans hereunder, and each request by the Borrower for the
issuance of or extension of an expiry date under a Letter of Credit hereunder
(other than the extension of a Letter of Credit pursuant to the evergreen
provisions therein), shall constitute a representation and warranty by the
Borrower as of the date of such Credit Event that the conditions contained in
this Section 5.2 have been satisfied.

42



--------------------------------------------------------------------------------



 



SECTION 6. AFFIRMATIVE COVENANTS
          The Borrower hereby agrees that, so long as the Commitments remain in
effect or any Obligation remains unpaid or unperformed, the Borrower shall and
shall cause its Subsidiaries to:
     6.1 Financial Statements. Furnish to the Administrative Agent, and the
Administrative Agent shall deliver to each Lender via Intralinks or any other
method reasonably acceptable to the Administrative Agent:
          (a) as soon as available, but in any event within the earlier of
(i) 90 days after the end of each fiscal year of the Borrower or (ii) five
Business Days after the filing of the following financial statements with the
SEC, a copy of the audited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at the end of such year and the related audited
consolidated statements of income, statements of stockholders’ equity and
comprehensive income and cash flows for such year, setting forth in each case in
comparative form the figures for the previous year, accompanied by the
unqualified opinion of Deloitte & Touche LLP or other independent certified
public accountants of nationally recognized standing; and
          (b) as soon as available, but in any event within the earlier of
(i) 45 days after the end of each of the first three quarterly periods of each
fiscal year of the Borrower or (ii) five Business Days after the filing of the
following financial statements with the SEC, the unaudited consolidated balance
sheet of the Borrower and its consolidated Subsidiaries as at the end of such
quarter, the related unaudited consolidated statements of income for such
quarter and the portion of the fiscal year through the end of such quarter,
statement of stockholders’ equity and comprehensive income as at the end of such
quarter and cash flows for the portion of the fiscal year through the end of
such quarter, setting forth in each case (other than the statement of
stockholders’ equity and comprehensive income) in comparative form the figures
for the previous year, certified by two Responsible Officers as being fairly
stated in all material respects (subject to normal year-end audit adjustments).
All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods. All financial statements and reports referred to in Section 6.1(a) and
(b) shall be deemed to have delivered upon the filing of such financial
statements and reports by the Borrower through the SEC’s EDGAR system or
publication by the Borrower of such financial statements and reports on its
website and the receipt by the Administrative Agent of electronic notice from
the Borrower with a link to such financial statements and reports.
     6.2 Certificates; Other Information. Furnish to the Administrative Agent
and each Lender:

43



--------------------------------------------------------------------------------



 



          (a) concurrently with the delivery of any financial statements
pursuant to Section 6.1, (i) a certificate executed by two Responsible Officers
stating that such Responsible Officers have obtained no knowledge of any Default
or Event of Default except as specified in such certificate and (ii) a
Compliance Certificate, substantially in the form of Exhibit E, containing all
information and calculations reasonably necessary for determining compliance by
the Borrower with the provisions of this Agreement referred to therein as of the
last day of the fiscal quarter or fiscal year of the Borrower, as the case may
be;
          (b) (i) within five days after the same are sent, copies of all
financial statements and reports that the Borrower sends to the holders of any
class of its debt securities or public equity securities, and (ii) within five
days after the same are filed, copies of all financial statements and reports
that the Borrower may make to, or file with, the SEC or any national securities
exchange or national market, provided that, such financial statements and
reports referred to in clauses (i) and (ii) shall be deemed to have delivered
upon the filing of such financial statements and reports by the Borrower through
the SEC’s EDGAR system or publication by the Borrower of such financial
statements and reports on its website; and
          (c) promptly, such additional financial and other information as the
Joint Lead Arrangers may from time to time reasonably request.
     6.3 Payment of Taxes. Pay all taxes due and payable by or any other tax
assessments made against the Borrower or any of its Subsidiaries or any of their
respective property by any Governmental Authority (other than any amounts the
validity of which are currently being contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided on the books of the Borrower or any of its Subsidiaries, as
applicable).
     6.4 Maintenance of Existence; Compliance. (a)(i) Preserve, renew and keep
in full force and effect its organizational existence and (ii) take all
reasonable action to maintain all rights, privileges and franchises necessary or
desirable in the normal conduct of its business, except, in each case, as
otherwise permitted by Section 7.4 and except, in the case of clause (ii) above,
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (b) comply with all Contractual Obligations and
Requirements of Law except to the extent that failure to comply therewith could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
     6.5 Maintenance of Property; Insurance. (a) Keep all property useful and
necessary in its business in good working order and condition, ordinary wear and
tear excepted, and (b) maintain with financially sound and reputable insurance
companies insurance on its property in at least such amounts and against at
least such risks as are usually insured against in the same general area by
companies engaged in the same or a similar business of comparable size and
financial strength and owning similar properties in the same general areas in
which the Borrower operates, which may include self-insurance, if determined by
the Borrower to be reasonably prudent.
     6.6 Inspection of Property; Books and Records; Discussions. Keep proper
books of records and account in which full, true and correct entries in
conformity with GAAP and all

44



--------------------------------------------------------------------------------



 



Requirements of Law shall be made of all dealings and transactions in relation
to its business and activities and (i) permit representatives of the
Administrative Agent and any Lender (but no more than once annually in case of
Lenders unless and Event of Default shall have occurred and be continuing) to
visit and inspect any of its and its Subsidiaries’ properties and examine and
make abstracts from any of its books and records at any reasonable time and to
discuss the business, operations, properties and financial and other condition
of the Borrower and its Subsidiaries with officers and employees of the Borrower
and its Subsidiaries and (ii) use commercially reasonable efforts to provide for
the Lenders to meet with the independent certified public accountants of the
Borrower and its Subsidiaries to discuss the business, operations, properties
and financial and other condition of the Borrower and its Subsidiaries.
     6.7 Notices. Promptly give notice to the Administrative Agent and each
Lender:
          (a) the occurrence of any Default or Event of Default;
          (b) any litigation or proceeding to which the Borrower or any of its
Subsidiaries is a party (i) in which the amount involved is $25,000,000 or more
and not covered by insurance, (ii) in which injunctive or similar relief is
sought, (iii) which relates to any Loan Document or (iv) seeks to prohibit the
ownership or operation by the Borrower or any of its Subsidiaries of all or a
material portion of their respective businesses or assets;
          (c) the following events, as soon as possible and in any event within
30 days after the Borrower knows or has reason to know thereof: (i) the
occurrence of any Reportable Event with respect to any Plan, a failure to make
any required contribution to a Plan, the creation of any Lien in favor of the
PBGC or a Plan or any withdrawal from, or the termination, Reorganization or
Insolvency of, any Multiemployer Plan or (ii) the institution of proceedings or
the taking of any other action by the PBGC or the Borrower or any Commonly
Controlled Entity or any Multiemployer Plan with respect to the withdrawal from,
or the termination, Reorganization or Insolvency of, any Plan; and
          (d) any development or event that has had or could reasonably be
expected to have a Material Adverse Effect.
Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
two Responsible Officers setting forth the details of the occurrence referred to
therein and stating what action the Borrower proposes to take with respect
thereto.
     6.8 Maintenance of Licenses, Etc. Maintain in full force and effect any
authorization, consent, license or approval of any Governmental Authority
necessary for the conduct of the Borrower’s business as now conducted by it or
necessary in connection with this Agreement, except to the extent the failure to
do so could not reasonably be expected to have a Material Adverse Effect.
     6.9 More Favorable Debt Covenants. Promptly advise the Administrative Agent
and the Lenders if at any time after the date of this Agreement the Borrower or
any of its Subsidiaries shall enter into or be a party to any instrument or
agreement relating to or amending any provisions applicable to any of its
Indebtedness which exceeds $50,000,000. Thereupon, if the Administrative Agent
or the Required Lenders shall request, upon notice to the Borrower, the

45



--------------------------------------------------------------------------------



 



Administrative Agent and the Lenders shall enter into an amendment to this
Agreement or an additional agreement (as the Administrative Agent may request),
providing for substantially the same covenants and defaults as those provided
for in such instrument or agreement to the extent required and as may be
selected by the Administrative Agent.
     6.10 Use of Proceeds. Only use the proceeds of the Extensions of Credit to:
(a) refinance certain debt outstanding, including the debt under the Convertible
Notes, (b) finance Permitted Acquisitions, (c) repurchase shares of the
Borrower’s Capital Stock in accordance with applicable legal requirements and
(d) provide for the working capital needs and general corporate purpose needs of
the Borrower and its Subsidiaries.
SECTION 7. NEGATIVE COVENANTS
          The Borrower hereby agrees that, so long as the Commitments remain in
effect or any Obligation remains unpaid or unperformed:
     7.1 Total Leverage Ratio. The Borrower shall not permit the Total Leverage
Ratio on the last day of any fiscal quarter to exceed 3.00 to 1.00.
     7.2 Fixed Charge Coverage Ratio. The Borrower shall not permit the Fixed
Charge Coverage Ratio on the last day of any fiscal quarter to be less than 2.50
to 1.00.
     7.3 Change in Business. The Borrower shall not and shall not permit its
Subsidiaries to engage, either directly or indirectly through Affiliates, in any
business substantially different from the business of the Borrower or the
applicable Subsidiary as of the Initial Effective Date; provided, however, that
the Borrower or any of its Subsidiaries may (a) form or acquire an Industrial
Loan Corporation and (b) act as a broker, agent or act in another similar
capacity for third party providers of financial product or consumers seeking
financial products.
     7.4 Mergers, Acquisitions, Etc. The Borrower shall not and shall not permit
its Subsidiaries to consolidate with or merge into any other Person or permit
any other Person to merge into it, acquire any Person as a new Subsidiary, sell
all or substantially all of its assets or acquire all or substantially all of
the assets of any other Person, except for the following (each, a “Permitted
Acquisition”):
          (a) the Borrower and its wholly-owned Subsidiaries may merge with each
other and the Borrower’s wholly-owned Subsidiaries may sell all or substantially
all of their assets to each other, provided that in any such merger involving
the Borrower, the Borrower is the surviving Person; and
          (b) the Borrower or any of its Subsidiaries may acquire (by merger or
otherwise) any Person as a new Subsidiary or acquire all or substantially all
the assets of any other Person (each, a “Proposed Target”); provided that:
               (i) no Default or Event of Default exists or will result after
giving effect to any such acquisition;

46



--------------------------------------------------------------------------------



 



               (ii) the Proposed Target is engaged in a business or activity
reasonably related to the business of the Borrower and its Subsidiaries (for
purposes hereof, the operation of an Industrial Loan Corporation shall be deemed
reasonably related to the business of the Borrower and its Subsidiaries);
               (iii) after giving effect to such acquisition, the Proposed
Target shall be owned directly by the Borrower or shall become a wholly-owned
Subsidiary, directly or indirectly, of the Borrower;
               (iv) on a pro forma basis, as if the Proposed Target had been a
Subsidiary of the Borrower or owned by the Borrower at the time the most recent
Compliance Certificate was delivered to the Administrative Agent, the Borrower
would have been in compliance with the financial covenants set forth in
Section 7.1 and Section 7.2;
               (v) the Board of Directors or other governing body of the
Proposed Target shall have approved the acquisition and such acquisition shall
be completed as a result of an arm’s length negotiation (i.e., on a non-hostile
basis); and
               (vi) after giving effect to such acquisition, (A) the pro forma
Total Leverage Ratio shall be less than 2.50 to 1.00 or (B) the total cash or
other consideration paid or payable in cash or other property (including any
assumed Indebtedness) in connection with such acquisition and all acquisitions
during such fiscal year shall not exceed $100,000,000.
          (c) the Borrower or its Subsidiaries may enter into any other merger,
consolidation, acquisition of assets or sale of assets approved in writing by
the Required Lenders.
     7.5 Liens. The Borrower shall not and shall not permit its Subsidiaries to
create, incur, assume or permit to exist any Lien on or with respect to any of
its Property whether now owned or hereafter acquired, except for the following:
          (a) Liens listed in Schedule 7.5(a) and existing on the date of this
Agreement;
          (b) Liens for taxes or other governmental charges not at the time
delinquent or thereafter payable without penalty or being contested in good
faith, provided that adequate reserves for the payment thereof have been
established in accordance with GAAP and no Property of the Borrower or any of
its Subsidiaries is subject to impending risk of loss or forfeiture by reason of
nonpayment of the obligations secured by such Liens;
          (c) Liens of carriers, warehousemen, mechanics, materialmen, vendors,
and landlords and other similar Liens imposed by applicable legal requirements
incurred in the ordinary course of business or are being contested in good
faith, provided that adequate reserves for the payment thereof have been
established in accordance with GAAP and no Property of the Borrower or any of
its Subsidiaries is subject to impending risk of loss or forfeiture by reason of
nonpayment of the obligations secured by such Liens;
          (d) Deposits under workers’ compensation, unemployment insurance and
social security laws or to secure the performance of bids, tenders, contracts
(other than for the repayment of borrowed money) or leases, or to secure
statutory obligations of surety or appeal

47



--------------------------------------------------------------------------------



 



bonds or to secure indemnity, performance or other similar bonds in the ordinary
course of business;
          (e) Zoning restrictions, easements, rights-of-way, title
irregularities and other similar encumbrances, which alone or in the aggregate
are not substantial in amount and do not materially detract from the value of
the Property subject thereto or interfere with the ordinary conduct of the
business of the Borrower or any of its Subsidiaries;
          (f) Liens incurred in connection with the extension, renewal or
refinancing of the Indebtedness secured by the Liens described in clauses
(a) and (e) above, provided that any extension, renewal or replacement Lien
(i) is limited to the property covered by the existing Lien and (ii) in the case
of Liens securing Indebtedness described in clause (a), secures Indebtedness
which is no greater in amount and has material terms no less favorable to the
Lenders than the Indebtedness secured by the existing Lien;
          (g) Any attachment or judgment Lien not constituting an Event of
Default;
          (h) Banker’s Liens, rights of setoff and similar Liens with respect to
cash and Marketable Securities on deposit in one or more bank or securities
accounts in the ordinary course of business; and
          (i) Liens securing other Indebtedness in aggregate principal amount
not exceeding 5% of the stockholders’ equity of the Borrower and its
Subsidiaries (determined on a consolidated basis without duplication in
accordance with GAAP) as shown on the most recent balance sheet delivered to the
Administrative Agent in accordance with Section 6.1.
     7.6 Subsidiary Debt. The Borrower shall not permit its Subsidiaries to
create, incur, assume or permit to exist any Indebtedness other than
(i) Indebtedness owing to the Borrower or another Subsidiary, and (ii) other
Indebtedness in an aggregate principal amount not exceeding 5% of the
stockholders’ equity of the Borrower and its Subsidiaries (determined on a
consolidated basis without duplication in accordance with GAAP) as shown on the
most recent balance sheet delivered to the Administrative Agent in accordance
with Section 6.1.
     7.7 Distributions. The Borrower shall not and shall not permit its
Subsidiaries to reorganize, recapitalize or make any Distributions or set apart
any funds for any such purpose, except that (a) any wholly-owned Subsidiary may
make Distributions to the Borrower or another wholly-owned Subsidiary, and
(b) the Borrower and its Subsidiaries may make a Distribution or set apart funds
for such purpose if (i) no Default or Event of Default exists or will result
after giving effect to any such Distribution and (ii) on a pro forma basis, as
if the Distribution has been made, or the funds were set apart for such purpose,
at the time the most recent Compliance Certificate was delivered to the
Administrative Agent, the Borrower would have been in compliance with the
financial covenants set forth in Section 7.1 and Section 7.2.
     7.8 Transactions With Affiliates. The Borrower shall not and shall not
permit its Subsidiaries to enter into any Contractual Obligation with any
Affiliate or engage in any other transaction with any Affiliate except upon
terms at least as favorable to the Borrower or such Subsidiary, as applicable,
as an arms-length transaction with unaffiliated Persons.

48



--------------------------------------------------------------------------------



 



     7.9 Subsidiary Restrictions. The Borrower shall not and shall not permit
its Subsidiaries to enter into, or be otherwise subject to, any Contractual
Obligation (including its charter documents) which limits the amount of or
otherwise imposes restrictions on (a) the payment of Distributions by any
Subsidiary to the Borrower or any other Subsidiary, (b) the payment by any
Subsidiary of any Indebtedness owed to the Borrower or any other Subsidiary,
(c) the making of loans or advances by any Subsidiary to the Borrower or any
other Subsidiary, (d) the transfer by any Subsidiary of its property to the
Borrower or any other Subsidiary, or (e) the merger or consolidation of any
Subsidiary with or into the Borrower or any other Subsidiary; provided that
(i) the foregoing shall not apply to restrictions and conditions imposed by
applicable laws or by this Agreement which (taken as a whole) could reasonably
be expected not to have a Material Adverse Effect, (ii) the foregoing shall not
apply to customary restrictions and conditions contained in agreements relating
to the sale of a Subsidiary pending such sale, provided such restrictions and
conditions apply only to the Subsidiary that is to be sold and such sale is not
prohibited hereunder, (iii) clause (d) of the foregoing shall not apply to
customary provisions in leases and other contracts restricting the assignment
thereof, and (iv) the foregoing shall not apply to (A) any Contractual
Obligation in effect on the date hereof or that governs any Indebtedness,
Capital Stock or assets of a Person acquired by a Borrower or any Subsidiary as
in effect on the date of such acquisition (except to the extent such Contractual
Obligation was created or such Indebtedness was incurred in connection with or
in contemplation of such acquisition, which limitation or restriction is not
applicable to any Person, or the assets of any Person, other than the Person, or
the assets of the Person, so acquired, provided, that in the case of
Indebtedness, such Indebtedness was permitted by the terms of this Agreement to
be incurred), (B) customary provisions in joint venture agreements and other
similar instruments relating solely to the securities, assets and revenues of
such joint venture, and (C) restrictions on deposits or minimum net worth
requirements imposed under contracts entered into in the ordinary course of
business.
SECTION 8. EVENTS OF DEFAULT
          If any of the following events shall occur and be continuing:
          (a) the Borrower shall fail to pay any principal of any Loan or
Reimbursement Obligation when due in accordance with the terms hereof; or the
Borrower shall fail to pay any interest on any Loan or Reimbursement Obligation,
or any other amount payable hereunder or under any other Loan Document, within
five Business Days after any such interest or other amount becomes due in
accordance with the terms thereof; or
          (b) any representation or warranty made or deemed made by the Borrower
herein or in any other Loan Document or that is contained in any certificate,
document or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made; or
          (c) the Borrower shall default in the observance or performance of any
agreement contained in Section 6.4, Section 6.7(a), Section 6.9 or Section 7 of
this Agreement; or

49



--------------------------------------------------------------------------------



 



          (d) the Borrower shall default in the observance or performance of any
other agreement contained in this Agreement or any other Loan Document (other
than as provided in paragraphs (a) through (c) of this Section 8), and such
default shall continue unremedied for a period of 20 days after the date of such
default; or
          (e) the Borrower or any of its Subsidiaries shall (i) default in
making any payment of any principal of or interest on any Indebtedness
(including any Guarantee Obligation, but excluding the Loans) beyond the period
of grace, if any, provided in the instrument or agreement under which such
Indebtedness was created; or (ii) default in the observance or performance of
any other agreement or condition relating to any such Indebtedness or contained
in any instrument or agreement evidencing, securing or relating thereto, or any
other event shall occur or condition exist, the effect of which default or other
event or condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause (or has caused), with the giving of notice if required, such Indebtedness
to become due prior to its stated maturity or (in the case of any such
Indebtedness constituting a Guarantee Obligation) to become payable; provided,
that a default, event or condition described in clause (i) or (ii) of this
paragraph (e) shall not at any time constitute an Event of Default unless, at
such time, one or more defaults, events or conditions of the type described in
clauses (i) or (ii) of this paragraph (e) shall have occurred and be continuing
with respect to Indebtedness the outstanding principal amount of which exceeds
in the aggregate $25,000,000; or
          (f) (i) the Borrower or any of its Subsidiaries shall commence any
case, proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or
(B) seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or the
Borrower or any of its Subsidiaries shall make a general assignment for the
benefit of its creditors; or (ii) there shall be commenced against the Borrower
or any of its Subsidiaries any case, proceeding or other action of a nature
referred to in clause (i) above that (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of 60 days; or (iii) there shall be
commenced against the Borrower or any of its Subsidiaries any case, proceeding
or other action seeking issuance of a warrant of attachment, execution,
distraint or similar process against all or any substantial part of its assets
that results in the entry of an order for any such relief that shall not have
been vacated, discharged, or stayed or bonded pending appeal within 60 days from
the entry thereof; or (iv) the Borrower or any of its Subsidiaries shall
generally not, or shall be unable to, or shall admit in writing its inability
to, pay its debts as they become due; or (v) the Borrower or any of its
Subsidiaries shall take any action in furtherance of, or indicating its consent
to, approval of, or acquiescence in, any of the acts set forth in the foregoing
clauses (i) through (iv);
          (g) (i) any Person shall engage in any “prohibited transaction” (as
defined in Section 406 of ERISA or Section 4975 of the Code) involving any Plan,
(ii) any “accumulated funding deficiency” (as defined in Section 302 of ERISA),
whether or not waived, shall exist

50



--------------------------------------------------------------------------------



 



with respect to any Plan or any Lien in favor of the PBGC or a Plan shall arise
on the assets of the Borrower or any of its Subsidiaries or any Commonly
Controlled Entity, (iii) a Reportable Event shall occur with respect to, or
proceedings shall commence to have a trustee appointed, or a trustee shall be
appointed, to administer or to terminate, any Single Employer Plan, which
Reportable Event or commencement of proceedings or appointment of a trustee is,
in the reasonable opinion of the Required Lenders, likely to result in the
termination of such Plan for purposes of Title IV of ERISA, (iv) any Single
Employer Plan shall terminate for purposes of Title IV of ERISA, (v) the
Borrower or any of its Subsidiaries shall, or in the reasonable opinion of the
Required Lenders is likely to, incur any liability in connection with a
withdrawal from, or the Insolvency or Reorganization of, a Multiemployer Plan or
(vi) any other event or condition shall occur or exist with respect to a Plan;
and in each case in clauses (i) through (vi) above, such event or condition,
together with all other such events or conditions, if any, could, in the sole
judgment of the Required Lenders, reasonably be expected to have a Material
Adverse Effect; or
          (h) one or more judgments or decrees shall be entered against the
Borrower or any of its Subsidiaries involving in the aggregate a liability (not
paid or, subject to customary deductibles, fully covered by insurance as to
which the relevant insurance company has not acknowledged coverage) of
$25,000,000 or more, and all such judgments or decrees shall not have been
vacated, discharged, stayed or bonded pending appeal within 30 days from the
entry thereof; or
          (i) the Borrower shall become a Designated Person; or
          (j) there shall have occurred a Change of Control.
then, and in any such event, (i) if such event is an Event of Default specified
in paragraph (f) above, automatically the Commitments shall immediately
terminate and the Loans (with accrued interest thereon) and all other amounts
owing under this Agreement and the other Loan Documents (including all amounts
of L/C Obligations, whether or not the beneficiaries of the then outstanding
Letters of Credit shall have presented the documents required thereunder) shall
immediately become due and payable, and (ii) if such event is any other Event of
Default, either or both of the following actions may be taken: (A) with the
consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Borrower declare the Commitments to be terminated forthwith, whereupon the
Commitments shall immediately terminate; and (B) with the consent of the
Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower,
declare the Loans (with accrued interest thereon) and all other amounts owing
under this Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) to be due and
payable forthwith, whereupon the same shall immediately become due and payable.
With respect to all Letters of Credit with respect to which presentment for
honor shall not have occurred at the time of an acceleration pursuant to this
paragraph, the Borrower shall at such time deposit in a cash collateral account
opened by the Administrative Agent an amount equal to the aggregate then undrawn
and unexpired amount of such Letters of Credit. Amounts held in such cash
collateral account shall be applied by the Administrative Agent to the payment
of drafts drawn under such Letters of Credit, and the unused portion thereof
after all such Letters of

51



--------------------------------------------------------------------------------



 



Credit shall have expired or been fully drawn upon, if any, shall be applied to
repay other obligations of the Borrower hereunder and under the other Loan
Documents. After all such Letters of Credit shall have expired or been fully
drawn upon, all Reimbursement Obligations shall have been satisfied and all
other obligations of the Borrower hereunder and under the other Loan Documents
shall have been paid in full, the balance, if any, in such cash collateral
account shall be returned to the Borrower (or such other Person as may be
lawfully entitled thereto). Except as expressly provided above in this
Section 8, presentment, demand, protest and all other notices of any kind are
hereby expressly waived by the Borrower.
SECTION 9. THE AGENTS
     9.1 Appointment. Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the agent of such Lender under this Agreement and the
other Loan Documents, and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent.
     9.2 Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care.
     9.3 Exculpatory Provisions. Neither any Agent nor any of their respective
officers, directors, employees, agents, attorneys-in-fact or affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or any other Loan Document
(except to the extent that any of the foregoing are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from its or such Person’s own gross negligence or willful misconduct) or
(ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by the Borrower or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of the Borrower to perform its obligations hereunder or
thereunder. The Agents shall not be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of the Borrower.

52



--------------------------------------------------------------------------------



 



     9.4 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any instrument,
writing, resolution, notice, consent, certificate, affidavit, letter, telecopy,
telex or teletype message, statement, order or other document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
(including counsel to the Borrower), independent accountants and other experts
selected by the Administrative Agent. The Administrative Agent may deem and
treat the payee of any Note as the owner thereof for all purposes unless a
written notice of assignment, negotiation or transfer thereof shall have been
filed with the Administrative Agent. The Administrative Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders (or, if so specified by this Agreement, all Lenders) as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action. The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement and the other Loan Documents in accordance with a request
of the Required Lenders (or, if so specified by this Agreement, all Lenders),
and such request and any action taken or failure to act pursuant thereto shall
be binding upon all the Lenders and all future holders of the Loans.
     9.5 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received notice from a Lender or the Borrower
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”. In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
notice thereof to the Lenders. The Administrative Agent shall take such action
with respect to such Default or Event of Default as shall be reasonably directed
by the Required Lenders (or, if so specified by this Agreement, all Lenders);
provided that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders.
     9.6 Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that neither the Agents nor any of their respective officers,
directors, employees, agents, attorneys-in-fact or affiliates have made any
representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of the Borrower or any of its
affiliates, shall be deemed to constitute any representation or warranty by any
Agent to any Lender. Each Lender represents to the Agents that it has,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Borrower and its
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition

53



--------------------------------------------------------------------------------



 



and creditworthiness of the Borrower and its affiliates. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent hereunder, the Administrative Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, property, condition (financial
or otherwise), prospects or creditworthiness of the Borrower or any of its
affiliates that may come into the possession of the Administrative Agent or any
of its officers, directors, employees, agents, attorneys-in-fact or affiliates.
     9.7 Indemnification. The Lenders agree to indemnify each Agent in its
capacity as such (to the extent not reimbursed by the Borrower and without
limiting the obligation of the Borrower to do so), ratably according to their
respective Percentages in effect on the date on which indemnification is sought
under this Section (or, if indemnification is sought after the date upon which
the Commitments shall have terminated and the Loans shall have been paid in
full, ratably in accordance with such Percentages immediately prior to such
date), from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against such Agent in any way
relating to or arising out of, the Commitments, this Agreement, any of the other
Loan Documents or any documents contemplated by or referred to herein or therein
or the transactions contemplated hereby or thereby or any action taken or
omitted by such Agent under or in connection with any of the foregoing; provided
that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from such Agent’s
gross negligence or willful misconduct. The agreements in this Section 9.7 shall
survive the repayment of the Loans and all other amounts payable hereunder.
     9.8 Agent in Its Individual Capacity. Each Agent and its affiliates may
make loans to, accept deposits from and generally engage in any kind of business
with the Borrower as though such Agent were not an Agent. With respect to its
Loans made or renewed by it and with respect to any Letter of Credit issued or
participated in by it, each Agent shall have the same rights and powers under
this Agreement and the other Loan Documents as any Lender and may exercise the
same as though it were not an Agent, and the terms “Lender” and “Lenders” shall
include each Agent in its individual capacity.
     9.9 Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 10 days’ notice to the Lenders and the Borrower. If
the Administrative Agent shall resign as Administrative Agent under this
Agreement and the other Loan Documents, then the Required Lenders shall appoint
from among the Lenders a successor agent for the Lenders, which successor agent
shall (unless an Event of Default under Section 8(f) with respect to the
Borrower shall have occurred and be continuing) be subject to approval by the
Borrower (which approval shall not be unreasonably withheld or delayed),
whereupon such successor agent shall succeed to the rights, powers and duties of
the Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement or any
holders of the

54



--------------------------------------------------------------------------------



 



Loans. If no successor agent has accepted appointment as Administrative Agent by
the date that is 10 days following a retiring Administrative Agent’s notice of
resignation, the retiring Administrative Agent’s resignation shall nevertheless
thereupon become effective, and the Lenders shall assume and perform all of the
duties of the Administrative Agent hereunder until such time, if any, as the
Required Lenders appoint a successor agent as provided for above. After any
retiring Administrative Agent’s resignation as Administrative Agent, the
provisions of this Section 9 shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Administrative Agent under this
Agreement and the other Loan Documents.
     9.10 Arrangers, Joint Bookrunners, Documentation Agents and Syndication
Agent. None of the Joint Lead Arrangers, Joint Bookrunners, Documentation Agents
or the Syndication Agent shall have any duties or responsibilities hereunder in
its capacity as such.
SECTION 10. MISCELLANEOUS
     10.1 Amendments and Waivers. Neither this Agreement, any other Loan
Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 10.1. Except
for any amendments to this Agreement pursuant to Section 6.9, which amendments
shall only require the consent of the Borrower and the Administrative Agent, the
Required Lenders and the Borrower may, or, with the written consent of the
Required Lenders, the Administrative Agent and the Borrower may, from time to
time, (a) enter into written amendments, supplements or modifications hereto and
to the other Loan Documents for the purpose of adding any provisions to this
Agreement or the other Loan Documents or changing in any manner the rights of
the Lenders or of the Borrower hereunder or thereunder or (b) waive, on such
terms and conditions as the Required Lenders or the Administrative Agent, as the
case may be, may specify in such instrument, any of the requirements of this
Agreement or the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall:
               (i) forgive the principal amount or extend the final scheduled
date of maturity of any Loan, extend the stated expiration date of any Letter of
Credit beyond the Termination Date, reduce the stated rate of any interest or
fee payable hereunder (except in connection with the waiver of applicability of
any post-default increase in interest rates (which waiver shall be effective
with the consent of the Required Lenders)) or extend the scheduled date of any
payment thereof, or increase the amount or extend the expiration date of any
Lender’s Commitment, in each case without the written consent of each Lender
directly affected thereby;
               (ii) eliminate or reduce the voting rights of any Lender under
this Section 10.1 or Section 10.6(a)(i) without the written consent of such
Lender;
               (iii) reduce any percentage specified in the definition of
Required Lenders, consent to the assignment or transfer by the Borrower of any
of its rights and obligations under this Agreement and the other Loan Documents,
in each case without the written consent of all Lenders;

55



--------------------------------------------------------------------------------



 



               (iv) amend, modify or waive any provision of Section 2.14 related
to pro rata treatment without the consent of each Lender directly affected
thereby;
               (v) amend, modify or waive any provision of Section 9 without the
written consent of the Administrative Agent;
               (vi) amend, modify or waive any provision of Section 2.4 or 2.5
without the written consent of the Swingline Lender; or
               (vii) amend, modify or waive any provision of Section 3 or any
other provision affecting the Issuing Lender without its written consent.
Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding upon the Borrower, the
Lenders, the Administrative Agent and all future holders of the Loans. In the
case of any waiver, the Borrower, the Lenders and the Administrative Agent shall
be restored to their former position and rights hereunder and under the other
Loan Documents, and any Default or Event of Default waived shall be deemed to be
cured and not continuing; but no such waiver shall extend to any subsequent or
other Default or Event of Default, or impair any right consequent thereon.
     10.2 Notices.
          (a) Except as otherwise provided herein, including without limitation
Section 10.2(b), all notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered, or three Business Days after being deposited in
the mail, postage prepaid, or, in the case of telecopy notice, when received,
addressed as follows in the case of the Borrower and the Administrative Agent,
and as set forth in an administrative questionnaire delivered to the
Administrative Agent in the case of the Lenders, or to such other address as may
be hereafter notified by the respective parties hereto:

     
Borrower:
  Fair Isaac Corporation
 
  901 Marquette Avenue, Suite 3200
 
  Minneapolis, Minnesota 55402-3232
 
  Attention: Chief Financial Officer
 
  Telecopy: (612) 758-5201
 
  Telephone: (612) 758-5200
 
   
With a copy to:
  Fair Isaac Corporation
 
  901 Marquette Avenue, Suite 3200
 
  Minneapolis, MN 55402-3232
 
  Attention: General Counsel
 
  Telecopy: (612) 758-6034
 
  Telephone: (612) 758-5200  
Administrative Agent, Issuing
  Wells Fargo Bank, National Association

56



--------------------------------------------------------------------------------



 



     
Lender and Swingline Lender:
  MAC N9305-0187
 
  18th Floor
 
  90 S 7TH ST
 
  Minneapolis, MN 55402-3903
 
  Attention:
 
  Telecopy: (612) 667-4144
 
  Telephone: (612) 667-1602

provided that any notice, request or demand to or upon the Administrative Agent,
the Issuing Lender or any Lender shall not be effective until received.
          (b) Notices and other communications to the Administrative Agent, the
Issuing Lender or the Lenders hereunder may be delivered or furnished by
electronic communications pursuant to procedures approved by the Administrative
Agent; provided that the foregoing shall not apply to notices pursuant to
Section 2 unless otherwise agreed by the Administrative Agent, the Issuing
Lender and each Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications. Additionally, if the Administrative Agent agrees to accept a
notice pursuant to Section 2, including any notice of borrowing, notice of
interest period selection or notice of Revolving Loan conversion, made by e-mail
transmission, such e-mail transmission shall be binding on the Borrower whether
or not written confirmation is sent by the Borrower or requested by the
Administrative Agent, and the Administrative Agent may act prior to the receipt
of any requested written confirmation, without any liability whatsoever, based
upon e-mail notice believed by the Administrative Agent in good faith to be from
the Borrower or its agents. The Administrative Agent’s records of the terms of
any e-mail notice pursuant to Section 2 shall be conclusive on the Borrower in
the absence of gross negligence or willful misconduct on the part of the
Administrative Agent in connection therewith.
          (c) The Borrower agrees that the Administrative Agent may make any
material delivered by the Borrower to the Administrative Agent, as well as any
amendments, waivers, consents, and other written information, documents,
instruments and other materials relating to the Borrower or any of its
Subsidiaries, or any other materials or matters relating to this Agreement, the
other Loan Documents or any of the transactions contemplated hereby or thereby
(collectively, the “Communications”) available to the Lenders by posting such
notices on an electronic delivery system (which may be provided by the
Administrative Agent, an Affiliate, or any Person that is not an Affiliate of
the Administrative Agent), such as IntraLinks, or a substantially similar
electronic system that requires passwords for access and takes other customary
measures with respect to confidentiality and security (the “Platform”). The
Borrower acknowledges that (i) the distribution of material through an
electronic medium is not necessarily secure and that there are confidentiality
and other risks associated with such distribution, (ii) the Platform is provided
“as is” and “as available” and (iii) neither the Administrative Agent nor any of
its Affiliates represents or warrants the accuracy, completeness, timeliness,
sufficiency or sequencing of the Communications posted on the Platform. The
Administrative Agent and its Affiliates expressly disclaim with respect to the
Platform any liability for errors in transmission, incorrect or incomplete
downloading, delays in posting or delivery, or problems accessing the

57



--------------------------------------------------------------------------------



 




Communications posted on the Platform and any liability for any losses, costs,
expenses or liabilities that may be suffered or incurred in connection with the
Platform, except to the extent any of the foregoing liabilities are caused by
the gross negligence or willful misconduct of the Administrative Agent or any of
its Affiliates. No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects, is made by the Administrative Agent or any of its
Affiliates in connection with the Platform.
          (d) Each Lender agrees that notice to it (as provided in the next
sentence) (a “Notification”) specifying that any Communication has been posted
to the Platform shall for purposes of this Agreement constitute effective
delivery to such Lender of such information, documents or other materials
comprising such Communication. Each Lender agrees (i) to notify, on or before
the date such Lender becomes a party to this Agreement, the Administrative Agent
in writing of such Lender’s e-mail address to which a Notification may be sent
(and from time to time thereafter to ensure that the Administrative Agent has on
record an effective e-mail address for such Lender) and (ii) that any
Notification may be sent to such e-mail address.
     10.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.
     10.4 Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other Extensions of Credit.
     10.5 Payment of Expenses and Taxes. The Borrower agrees (a) to pay or
reimburse the Administrative Agent, the Issuing Lender and the Lenders for all
their respective reasonable out-of-pocket costs and expenses incurred in
connection with the development, preparation and execution of, and any
amendment, supplement or modification to, this Agreement and the other Loan
Documents and any other documents prepared in connection herewith or therewith,
and the consummation of the transactions contemplated hereby and thereby,
including the reasonable fees and disbursements of counsel to the Administrative
Agent and filing and recording fees and expenses, with statements with respect
to the foregoing to be submitted to the Borrower prior to the Effective Date (in
the case of amounts to be paid on the Effective Date) and from time to time
thereafter on a quarterly basis or such other periodic basis as the
Administrative Agent shall deem appropriate, (b) to pay or reimburse each
Lender, the Issuing Lender and the Administrative Agent for all its costs and
expenses incurred in connection with the enforcement or preservation of any
rights under this Agreement, the other Loan Documents and any such other
documents, including the fees and disbursements of counsel to the Administrative
Agent, the Lenders and the Issuing Lender, (c) to pay, indemnify, and hold each
Lender, the Issuing Lender and the Administrative Agent harmless from, any and
all recording and filing fees and any and all liabilities with respect to, or
resulting from any delay in paying, stamp, excise and

58



--------------------------------------------------------------------------------



 



Other Taxes, if any, that may be payable or determined to be payable in
connection with the execution and delivery of, or consummation of any of the
transactions contemplated by, or any amendment, supplement or modification of,
or any waiver or consent under or in respect of, this Agreement, the other Loan
Documents and any such other documents, and (d) to pay, indemnify, and hold each
Lender, the Issuing Lender and the Administrative Agent and their respective
officers, directors, employees, affiliates, agents and controlling persons
(each, an “Indemnitee”) harmless from and against any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever with respect to the
execution, delivery, enforcement and performance of this Agreement, the other
Loan Documents and any such other documents, including any of the foregoing
relating to the use of proceeds of the Loans or the violation of, noncompliance
with or liability under, any Environmental Law applicable to the operations of
the Borrower and its Subsidiaries or any of the Properties and the reasonable
fees and expenses of counsel in connection with claims, actions or proceedings
by any Indemnitee against the Borrower under any Loan Document (all the
foregoing in this clause (d), collectively, the “Indemnified Liabilities”),
provided, that the Borrower shall have no obligation hereunder to any Indemnitee
with respect to Indemnified Liabilities to the extent such Indemnified
Liabilities resulted from the gross negligence or willful misconduct of such
Indemnitee. Without limiting the foregoing, and to the extent permitted by
applicable law, the Borrower agrees not to assert and to cause its Subsidiaries
not to assert, and hereby waives and agrees to cause its Subsidiaries to waive,
all rights for contribution or any other rights of recovery with respect to all
claims, demands, penalties, fines, liabilities, settlements, damages, costs and
expenses of whatever kind or nature, under or related to Environmental Laws,
that any of them might have by statute or otherwise against any Indemnitee. All
amounts due under this Section 10.5 shall be payable not later than 10 days
after written demand therefor. The agreements in this Section 10.5 shall survive
the repayment of the Loans and all other amounts payable hereunder.
     10.6 Successors and Assigns; Participations and Assignments.
          (a) The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any affiliate of the Issuing Lender that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section 10.6.
          (b) (i) Subject to the conditions set forth in paragraph 10.6(b)(ii)
below, any Lender may assign to one or more assignees (each, an “Assignee”) all
or a portion of its rights and obligations under this Agreement (including all
or a portion of its Commitments and the Loans at the time owing to it) with the
prior written consent (such consent not to be unreasonably withheld) of:
                    (A) the Borrower, provided that no consent of the Borrower
shall be required for an assignment to a Lender or an affiliate of any Lender
or, if an Event of Default has occurred and is continuing, any other Person; and

59



--------------------------------------------------------------------------------



 



                    (B) the Administrative Agent, provided that no consent of
the Administrative Agent shall be required for an assignment of any Commitment
to an assignee that is a Lender or an affiliate of a Lender.
               (ii) Assignments shall be subject to the following additional
conditions:
                    (A) except in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitments or Loans, the amount of
the Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$10,000,000 unless each of the Borrower and the Administrative Agent otherwise
consent, provided that no such consent of the Borrower shall be required if an
Event of Default has occurred and is continuing;
                    (B) the parties to each assignment shall execute and deliver
to the Administrative Agent an Assignment and Assumption, together with a
processing and recordation fee of $3,500; and
                    (C) the Assignee, if it shall not be a Lender, shall deliver
to the Administrative Agent an administrative questionnaire.
               (iii) Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) below, from and after the effective date specified in each
Assignment and Assumption the Assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.15, 2.16, 2.17 and 10.5 but shall be subject to the limitations set
forth therein). Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 10.6 shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.
               (iv) The Administrative Agent, acting for this purpose as an
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amount of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, in the absence of manifest error, and the Borrower, the
Administrative Agent, the Issuing Lender and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower, the
Issuing Lender and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

60



--------------------------------------------------------------------------------



 



               (v) Upon its receipt of a duly completed Assignment and
Assumption executed by an assigning Lender and an Assignee, the Assignee’s
completed administrative questionnaire (unless the Assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in paragraph
(b) of this Section and any written consent to such assignment required by
paragraph (b) of this Section, the Administrative Agent shall accept such
Assignment and Assumption and record the information contained therein in the
Register. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.
          (c) (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans owing to it); provided that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent, the Issuing Lender and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement may provide that such Lender will not,
without the consent of the Participant, agree to any amendment, modification or
waiver that (1) requires the consent of each Lender directly affected thereby
pursuant to the proviso to the second sentence of Section 10.1 and (2) directly
affects such Participant. Subject to paragraph (c)(ii) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.15, 2.16 and 2.17 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this
Section 10.6. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.7(b) as though it were a Lender, provided
such Participant shall be subject to Section 10.7 as though it were a Lender.
               (ii) Notwithstanding anything to the contrary herein, a
Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.16 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent to such greater payments. Any Participant that is a Non-U.S.
Lender shall not be entitled to the benefits of Section 2.16 unless such
Participant complies with Section 2.16(d).
          (d) Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or Assignee for such Lender as a party hereto.

61



--------------------------------------------------------------------------------



 



          (e) The Borrower, upon receipt of written notice from the relevant
Lender, agrees to issue Notes to any Lender requiring Notes to facilitate
transactions of the type described in paragraph (d) above.
          (f) Notwithstanding the foregoing, any Conduit Lender may assign any
or all of the Loans it may have funded hereunder to its designating Lender
without the consent of the Borrower or the Administrative Agent and without
regard to the limitations set forth in Section 10.6(b). Each of the Borrower,
each Lender and the Administrative Agent hereby confirms that it will not
institute against a Conduit Lender or join any other Person in instituting
against a Conduit Lender any bankruptcy, reorganization, arrangement, insolvency
or liquidation proceeding under any state bankruptcy or similar law, for one
year and one day after the payment in full of the latest maturing commercial
paper note issued by such Conduit Lender; provided, however, that each Lender
designating any Conduit Lender hereby agrees to indemnify, save and hold
harmless each other party hereto for any loss, cost, damage, expense,
obligations, penalties, actions, judgments, suits or any kind whatsoever arising
out of its inability to institute such a proceeding against such Conduit Lender
during such period of forbearance.
     10.7 Adjustments; Set-off.
          (a) Except to the extent that this Agreement expressly provides for
payments to be allocated to a particular Lender, if any Lender (a “Benefitted
Lender”) shall receive any payment of all or part of the Obligations owing to it
hereunder, or receive any collateral in respect thereof (whether voluntarily or
involuntarily, by set-off, pursuant to events or proceedings of the nature
referred to in Section 8(f), or otherwise), in a greater proportion than any
such payment to or collateral received by any other Lender, if any, in respect
of the Obligations owing to such other Lender hereunder, such Benefitted Lender
shall purchase for cash from the other Lenders a participating interest in such
portion of the Obligations owing to each such other Lender hereunder, or shall
provide such other Lenders with the benefits of any such collateral, as shall be
necessary to cause such Benefitted Lender to share the excess payment or
benefits of such collateral ratably with each of the Lenders; provided, however,
that if all or any portion of such excess payment or benefits is thereafter
recovered from such Benefitted Lender, such purchase shall be rescinded, and the
purchase price and benefits returned, to the extent of such recovery, but
without interest.
          (b) In addition to any rights and remedies of the Lenders provided by
law, including other rights of set-off, each Lender shall have the right,
without prior notice to the Borrower, any such notice being expressly waived by
the Borrower to the extent permitted by applicable law, upon any amount becoming
due and payable by the Borrower hereunder (whether at the stated maturity, by
acceleration or otherwise), after any applicable grace period, to set off and
appropriate and apply against such amount any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender or any branch, affiliate or agency thereof to or for the
credit or the account of the Borrower. Each Lender agrees promptly to notify the
Borrower and the Administrative Agent after any such setoff and application made
by such Lender, provided that the failure to give such notice shall not affect
the validity of such setoff and application.

62



--------------------------------------------------------------------------------



 



     10.8 Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.
     10.9 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
     10.10 Integration. This Agreement and the other Loan Documents represent
the entire agreement of the Borrower, the Administrative Agent and the Lenders
with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Administrative
Agent or any Lender relative to the subject matter hereof not expressly set
forth or referred to herein or in the other Loan Documents.
     10.11 Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF MINNESOTA.
     10.12 Submission To Jurisdiction; Waivers. The Borrower hereby irrevocably
and unconditionally:
          (a) submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Loan Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the non-exclusive general jurisdiction of the courts of the State of
Minnesota, the courts of the United States located in Minnesota, and appellate
courts from any thereof;
          (b) consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
          (c) agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to the Borrower at its
address set forth in Section 10.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;
          (d) agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction; and

63



--------------------------------------------------------------------------------



 



          (e) waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding relating to this
Agreement or any other Loan Document any special, exemplary, punitive or
consequential damages.
     10.13 Acknowledgments. The Borrower hereby acknowledges that:
          (a) it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;
          (b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
Administrative Agent and Lenders, on one hand, and the Borrower, on the other
hand, in connection herewith or therewith is solely that of debtor and creditor;
and
          (c) no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.
     10.14 Confidentiality. Each of the Administrative Agent and each Lender
agrees to keep confidential in accordance with such party’s customary practices
(and in any event in compliance with applicable law regarding material
non-public information) all non-public information provided to it by the
Borrower, the Administrative Agent or any Lender pursuant to or in connection
with this Agreement; provided that nothing herein shall prevent the
Administrative Agent or any Lender from disclosing any such information (a) to
the Administrative Agent, any other Lender or any affiliate thereof, (b) subject
to an agreement to comply with the provisions of this Section 10.14 or
substantially equivalent provisions, to any actual or prospective Transferee or
any direct or indirect counterparty to any Swap Agreement (or any professional
advisor to such counterparty), (c) to its employees, directors, agents,
attorneys, accountants and other professional advisors or those of any of its
affiliates (as long as such attorneys, accountants and other professional
advisors are subject to confidentiality requirements substantially equivalent to
this Section 10.14), (d) upon the request or demand of any Governmental
Authority, (e) in response to any order of any court or other Governmental
Authority or as may otherwise be required pursuant to any Requirement of Law,
(f) if requested or required to do so in connection with any litigation or
similar proceeding, (g) that has been publicly disclosed, (h) to the National
Association of Insurance Commissioners or any similar organization or any
nationally recognized rating agency that requires access to information about a
Lender’s investment portfolio in connection with ratings issued with respect to
such Lender, or (i) in connection with the exercise of any remedy hereunder or
under any other Loan Document, provided that, in the case of clauses (d),
(e) and (f) of this Section 10.14, with the exception of disclosure to bank
regulatory authorities, the Borrower (to the extent legally permissible) shall
be given prompt prior notice so that it may seek a protective order or other
appropriate remedy.
     10.15 WAIVERS OF JURY TRIAL. THE BORROWER, THE ADMINISTRATIVE AGENT AND THE
LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL
ACTION OR

64



--------------------------------------------------------------------------------



 



PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.
     10.16 USA Patriot Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Act.

65



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.

             
 
                FAIR ISAAC CORPORATION    
 
           
 
  By:   /s/ Charles M. Osborne    
 
           
 
      Name: Charles M. Osborne    
 
      Title: Chief Financial Officer    
 
                WELLS FARGO BANK, NATIONAL         ASSOCIATION, as Joint Lead
Arranger,         Administrative Agent, Issuing Lender and a Lender    
 
           
 
  By:   /s/ R. James Hancock    
 
           
 
      Name: R. James Hancock    
 
      Title: Vice President    
 
                U.S. BANK NATIONAL ASSOCIATION, as Joint         Lead Arranger,
Syndication Agent and a Lender    
 
           
 
  By:   /s/ Michael J. Reymann    
 
           
 
      Name: Michael J. Reymann    
 
      Title: Senior Vice President    
 
                BANK OF AMERICA, N.A., as Documentation         Agent and as a
Lender    
 
           
 
  By:   /s/ Daniel R. Petrick    
 
           
 
      Name: Daniel R. Petrick    
 
      Title: Senior Vice President    

[Signature Page to Fair Isaac Amended and Restated Credit Agreement]

 



--------------------------------------------------------------------------------



 



             
 
                JPMORGAN CHASE BANK, N.A., as         Documentation Agent and as
a Lender    
 
           
 
  By:   /s/ Anthony Galea    
 
           
 
      Name: Anthony Galea    
 
      Title: Vice President    
 
                DEUTSCHE BANK AG, NEW YORK BRANCH,         as Documentation
Agent and as a Lender    
 
           
 
  By:   /s/ Yvonne Tilden    
 
           
 
      Name: Yvonne Tilden    
 
      Title: Vice President    
 
                CITIBANK, N.A., as a Lender    
 
           
 
  By:   /s/ Rees Levinty    
 
           
 
      Name: Rees Levinty    
 
      Title: Managing Director    
 
                HSBC BANK USA, N.A., as a Lender    
 
           
 
  By:   /s/ Molly Drennan    
 
           
 
      Name: Molly Drennan    
 
      Title: First Vice President    
 
                THE BANK OF TOYKO-MITSUBISHI UFJ,         LTD., CHICAGO BRANCH,
as a Lender    
 
           
 
  By:   /s/ Matthew A. Ross    
 
           
 
      Name: Matthew A. Ross    
 
      Title: Vice President & Manager    

[Signature Page to Fair Isaac Amended and Restated Credit Agreement]

 



--------------------------------------------------------------------------------



 



             
 
                CHARTER ONE BANK, as a Lender    
 
           
 
  By:   /s/ David Bently    
 
           
 
      Name: David Bently    
 
      Title: Vice President    
 
                COMERICA BANK, as a Lender    
 
           
 
  By:   /s/ Timothy O'Rourke    
 
           
 
      Name: Timothy O'Rourke    
 
      Title: Vice President    
 
                NATIONAL CITY BANK, as a Lender    
 
           
 
  By:   /s/ Derek R. Cook    
 
           
 
      Name: Derek R. Cook    
 
      Title: Vice President    

[Signature Page to Fair Isaac Amended and Restated Credit Agreement]

 